EXECUTION VERSION
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of September 28, 2011
Among
UNITED RENTALS RECEIVABLES LLC II,
as Seller,
UNITED RENTALS, INC.,
as Collection Agent,
ATLANTIC ASSET SECURITIZATION LLC,
as a Purchaser,
LIBERTY STREET FUNDING LLC,
as a Purchaser,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Purchaser Agent for Atlantic, as Administrative Agent and as a Bank,
THE BANK OF NOVA SCOTIA,
as Purchaser Agent for Liberty and as a Bank

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
        ARTICLE I

 
        AMOUNTS AND TERMS OF THE PURCHASES

 
       
SECTION 1.01. Purchase Facility
    2  
SECTION 1.02. Making Purchases
    2  
SECTION 1.03. Receivable Interest Computation
    3  
SECTION 1.04. Settlement Procedures
    4  
SECTION 1.05. Fees
    8  
SECTION 1.06. Payments and Computations, Etc.
    8  
SECTION 1.07. Dividing or Combining Receivable Interests
    8  
SECTION 1.08. Increased Costs and Requirements of Law
    9  
SECTION 1.09. Intended Characterization Security Interest
    11  
SECTION 1.10. [Reserved]
    11  
SECTION 1.11. Sharing of Payments
    11  
SECTION 1.12. Repurchase Option
    12  
SECTION 1.13. Extension; Additional Purchasers; Increased Commitments
    12  
 
        ARTICLE II

 
        REPRESENTATIONS AND WARRANTIES;
COVENANTS; EVENTS OF TERMINATION

 
       
SECTION 2.01. Representations and Warranties; Covenants
    13  
SECTION 2.02. Events of Termination
    13  
 
        ARTICLE III

 
        INDEMNIFICATION

 
       
SECTION 3.01. Indemnities by the Seller
    14  
 
        ARTICLE IV

 
        ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

 
       
SECTION 4.01. Designation of Collection Agent
    16  
SECTION 4.02. Duties of Collection Agent
    16  
SECTION 4.03. Certain Rights of the Administrative Agent
    17  
SECTION 4.04. Rights and Remedies
    18  
SECTION 4.05. Further Actions Evidencing Purchases
    19  
SECTION 4.06. Covenants of the Collection Agent and the Seller
    20  
SECTION 4.07. Indemnities by the Collection Agent
    21  
SECTION 4.08. Representations and Warranties of the Collection Agent
    22  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
        ARTICLE V

 
        THE ADMINISTRATIVE AGENT

 
       
SECTION 5.01. Authorization and Action
    23  
SECTION 5.02. Administrative Agent’s Reliance, Etc.
    23  
SECTION 5.03. Indemnification of Administrative Agent
    24  
SECTION 5.04. Credit Agricole and Affiliates
    24  
SECTION 5.05. Bank’s Purchase Decision
    24  
SECTION 5.06. [Reserved]
    24  
SECTION 5.07. Notice of Event of Termination
    24  
 
        ARTICLE VI

 
        THE PURCHASER AGENTS

 
       
SECTION 6.01. Authorization
    25  
SECTION 6.02. Reliance by Purchaser Agent
    25  
SECTION 6.03. Agent and Affiliates
    26  
SECTION 6.04. Notices
    26  
SECTION 6.05. Bank’s Purchase Decision
    27  
 
        ARTICLE VII

 
        MISCELLANEOUS

 
       
SECTION 7.01. Amendments, Etc.
    27  
SECTION 7.02. Notices, Etc.
    27  
SECTION 7.03. Assignability
    29  
SECTION 7.04. Costs, Expenses and Taxes
    30  
SECTION 7.05. No Proceedings
    31  
SECTION 7.06. Confidentiality
    31  
SECTION 7.07. Governing Law
    32  
SECTION 7.08. SUBMISSION TO JURISDICTION
    32  
SECTION 7.09. WAIVER OF JURY TRIAL
    32  
SECTION 7.10. Execution in Counterparts
    33  
SECTION 7.11. Survival of Termination
    33  
SECTION 7.12. Severability
    33  
SECTION 7.13. Excess Funds
    33  
SECTION 7.14. No Recourse
    33  

 

ii



--------------------------------------------------------------------------------



 



EXHIBITS

         
EXHIBIT I
  —   Definitions
EXHIBIT II
  —   Conditions of Purchases
EXHIBIT III
  —   Representations and Warranties
EXHIBIT IV
  —   Covenants of the Seller
EXHIBIT V
  —   Events of Termination
EXHIBIT VI
  —   Collection Agent Defaults

ANNEXES

         
ANNEX A
  —   [Reserved]
ANNEX B
  —   [Reserved]
ANNEX C
  —   Credit and Collection Policy
ANNEX D
  —   [Reserved]
ANNEX E
  —   Monthly Report
ANNEX F
  —   Controlled Account
ANNEX G-1
  —   Weekly Report
ANNEX G-2
  —   Daily Report
ANNEX H
  —   Form of ENB Contract
ANNEX I
  —   Form of Purchase Request

 

i



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of September 28, 2011
UNITED RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the
“Seller”), UNITED RENTALS, INC., a Delaware corporation (the “Collection
Agent”), ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), a Delaware corporation,
and LIBERTY STREET FUNDING LLC (“Liberty”) (each of Atlantic and Liberty, a
“Purchaser”, and together the “Purchasers”), CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK (f/k/a Calyon New York Branch) (“Credit Agricole”), a branch of
a French banking corporation, as a Bank, as administrative agent (the
“Administrative Agent”) for the Investors and the Banks (as defined herein), as
purchaser agent for Atlantic (the “Atlantic Purchaser Agent”), and THE BANK OF
NOVA SCOTIA (“Scotia Capital”), as a Bank and as purchaser agent for Liberty
(the “Liberty Purchaser Agent” and together with the Atlantic Purchaser Agent,
the “Purchaser Agents”), agree as follows:
PRELIMINARY STATEMENTS
Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I to this Agreement. Capitalized terms not defined herein are
used as defined in the Purchase Agreement or, if not defined in the Purchase
Agreement, the Credit Agreement. References in the Exhibits to “the Agreement”
refer to this Agreement, as amended, modified or supplemented from time to time.
All interest rate and yield determinations referenced herein shall be expressed
as a decimal and rounded, if necessary, to the nearest one hundredth of a
percentage point.
The Seller has acquired, and may continue to acquire, Receivables and Related
Security from the Originators, either by purchase or by contribution to the
capital of the Seller, in accordance with the terms of the Purchase Agreement.
The Seller is prepared to sell undivided fractional ownership interests
(referred to herein as “Receivable Interests”) in the Pool Receivables. The
Purchasers may, in their sole discretion, purchase such Receivable Interests in
the Pool Receivables, and the Banks are prepared to purchase such Receivable
Interests in the Pool Receivables, in each case on the terms set forth herein.

 

 



--------------------------------------------------------------------------------



 



The parties hereto previously entered into that certain Receivables Purchase
Agreement, dated as of May 31, 2005 and amended and restated as of December 22,
2008 and as further amended as of October 20, 2009, November 5, 2009,
October 19, 2010 and April 14, 2011. The parties hereto now desire to amend and
restate the Receivables Purchase Agreement in its entirety as set forth herein
and with effect from the date first set forth above. Accordingly, the parties
agree as follows:
ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASES
SECTION 1.01. Purchase Facility.
(a) On the terms and conditions hereinafter set forth, the Purchasers may, in
their sole discretion, and the Banks shall, ratably in accordance with their
respective Bank Commitments, purchase Receivable Interests in the Pool
Receivables from the Seller from time to time during the period from the date
hereof through the date immediately preceding the Facility Termination Date, in
the case of the Banks, and through the date immediately preceding the Commitment
Termination Date, in the case of the Purchasers. Under no circumstances shall
the Purchasers make any such purchase, or the Banks be obligated to make any
such purchase, if after giving effect to such purchase the aggregate outstanding
Capital of Receivable Interests in the Pool Receivables would exceed the
Purchase Limit or would exceed its ratable share of the Bank Commitment.
(b) The Seller may, upon at least five Business Days’ notice to the
Administrative Agent and each Purchaser Agent, terminate this purchase facility
in whole or, from time to time, reduce in part the unused portion of the
Purchase Limit ratably in accordance with each Bank’s Percentage; provided that
each partial reduction shall be in the amount of at least $1,000,000; and
provided further that the Seller shall pay any related Broken Funding Cost; and
provided further that no partial reduction shall reduce the Purchase Limit below
$50,000,000.
(c) Subject to the conditions described in Section 2(b) of Exhibit II to this
Agreement, Collections attributable to Receivable Interests in the Pool
Receivables shall be automatically reinvested pursuant to Section 1.04(b)(ii) in
additional undivided percentage interests in the Pool Receivables by making an
appropriate readjustment of the applicable Receivable Interest percentages.
SECTION 1.02. Making Purchases.
(a) Each notice of purchase of a Receivable Interest in the Pool Receivables
shall be delivered by the Seller to the Administrative Agent and each Purchaser
Agent no later than 10:30 a.m. (New York City time), on the proposed date the
purchase is to be made. Each such notice of a purchase shall be in the form of
an irrevocable Purchase Request and shall specify (i) the amount requested to be
paid to the Seller by each Purchaser (such amount, which shall not be less than
$250,000 in the aggregate (inclusive of any amount being rolled over from a
previous purchase), being referred to herein as the initial “Capital” of each
Receivable Interest in the Pool Receivables then being purchased), (ii) the date
of such purchase (which shall be a Business Day) and (iii) unless the purchase
will be funded with Pooled Commercial Paper, the desired duration of the initial
Fixed Period for each such Receivable Interest in the Pool Receivables. Each
Purchaser Agent shall promptly thereafter (but in no event later than 11:00 a.m.
(New York City time) on the proposed date of purchase) notify the Seller and the
Administrative Agent whether the respective Purchaser has determined to make a
purchase and, if so, whether all of the terms specified by the Seller are
acceptable to such Purchaser and the

 

2



--------------------------------------------------------------------------------



 



yield with respect to such purchase and the amount of interest that will be due
for the related Settlement Period. If a Purchaser has determined not to make a
proposed purchase, the respective Purchaser Agent shall promptly send notice of
the proposed purchase to all of the related Banks of such Purchaser concurrently
specifying the date of such purchase, each Bank’s Percentage multiplied by the
aggregate amount of Capital of the Receivable Interests in the Pool Receivables
being purchased, the Assignee Rate for the Fixed Period for such Receivable
Interest in the Pool Receivables, and the duration of the Fixed Period for such
Receivable Interest in the Pool Receivables (which shall be one day if the
Seller has not selected another period). The Seller shall indemnify the
Purchasers and the Banks against any loss or expense incurred by the Purchasers
and/or the Banks, either directly or indirectly, as a result of any failure by
the Seller to complete such transfer, including, without limitation, any loss or
expense incurred by the Purchasers and/or the Banks by reason of the liquidation
or reemployment of funds acquired by the Purchasers or the Banks (including,
without limitation, funds obtained by issuing notes, obtaining deposits as loans
from third parties and reemployment of funds) to fund such transfer.
(b) On the date of each such purchase of a Receivable Interest in the Pool
Receivables, the Purchaser or the Banks, as the case may be, shall, upon
satisfaction of the applicable conditions set forth in Exhibit II hereto, make
available to the Seller by wire transfer in U.S. dollars in same day funds, to
the account designated by the Seller, no later than 3:00 p.m. (New York City
time) an amount equal to such Purchaser’s or Bank’s ratable share (based on the
applicable Bank’s Percentage) of the initial Capital of such Receivable Interest
in the Pool Receivables.
(c) Effective on the date of each purchase pursuant to this Section 1.02 and
each reinvestment pursuant to Section 1.04, the Seller hereby sells and assigns
to the Administrative Agent, for the benefit of the parties making such
purchase, an undivided percentage ownership interest, to the extent of the
Receivable Interests then being purchased, in each Pool Receivable then existing
and in the Related Security and Collections with respect to, and other proceeds
of, such Pool Receivable and Related Security.
(d) Notwithstanding the foregoing, a Bank shall not be obligated to make
purchases under this Section 1.02 at any time in an amount that would exceed the
Bank Commitment with respect to such Bank less such Bank’s Percentage of the
outstanding and unpaid Capital of the Purchaser. Each Bank’s obligation shall be
several, such that the failure of any Bank to make available to the Seller any
funds in connection with any purchase shall not relieve any other Bank of its
obligation, if any, hereunder to make funds available on the date of such
purchase, and if any Bank shall fail to make funds available, each remaining
Bank shall (subject to the limitation in the preceding sentence) make available
its pro rata portion of the funds required for such purchase.
SECTION 1.03. Receivable Interest Computation.
Each Receivable Interest in the Pool Receivables shall be initially computed on
its date of purchase. Thereafter until the Termination Date for such Receivable
Interest in the Pool Receivables, such Receivable Interest in the Pool
Receivables shall be automatically recomputed (or deemed to be recomputed based
upon the information provided in the most recently submitted Monthly Report) on
each day other than a Liquidation Day; provided that, if a more recently
submitted Weekly Report or Daily Report reflects a smaller Receivable Interest
in the Pool Receivables, the lowest number shall be used. Such Receivable
Interest shall be 100% from and after the occurrence of a Termination Date until
the event causing such Termination Date has been waived or cured.
Notwithstanding the foregoing, such Receivable Interest shall become zero when
Capital thereof and Yield thereon shall have been paid in full, all other
amounts owed by the Seller and the Collection Agent hereunder to the Investors,
the Banks, the Administrative Agent and the Purchaser Agents and each
Indemnified Party and each Affected Person are paid in full and the Collection
Agent shall have received the accrued Collection Agent Fee thereon.

 

3



--------------------------------------------------------------------------------



 



SECTION 1.04. Settlement Procedures.
(a) Collection of the Pool Receivables shall be administered by a Collection
Agent, in accordance with the terms of Article IV of this Agreement. The
Collection Agent shall direct each Obligor to direct all payments of Collections
into Collection Accounts. Subsequently, the Collection Agent shall forthwith
cause all such Collections received in the Collection Accounts to be transferred
into the Controlled Account within one Business Day; provided that, if the
balance in any such Collection Account is less than $50,000, the Collection
Agent shall not be obligated to transfer any amounts from such Collection
Account as long as the account balance remains less than $50,000 and also as
long as the balance is transferred according to a standing order (a “Threshold
Basis”). Additionally, with respect to Collection Accounts that have balances
less than $50,000 and whose balances are not transferred on a Threshold Basis,
the Collection Agent will transfer funds manually from such accounts on a weekly
basis. Any Amounts transferred pursuant to this Section 1.04(a) may be in an
amount that leaves up to $10,000 remaining in each such Collection Account. The
Seller shall provide to the Collection Agent (if other than United Rentals) on a
timely basis all information needed for such administration, including notice of
the occurrence of any Liquidation Day and current computations of each
Receivable Interest in the Pool Receivables.
(b) The Collection Agent shall, on each day on which Collections of Pool
Receivables are received or deemed received by it pursuant to this Agreement
with respect to any Receivable Interest in the Pool Receivables:
(i) set aside and hold in trust (and, at the request of the Administrative
Agent, segregate such amount into a separate account into which no other funds
are deposited) for the Investors or the Banks that hold such Receivable Interest
in the Pool Receivables, out of the percentage of such Collections attributable
to such Receivable Interest in the Pool Receivables, an amount equal to the
Yield, all fees and payments due pursuant to each of the Fee Agreements, and the
Collection Agent Fee accrued through such day for such Receivable Interest in
the Pool Receivables and not previously set aside;
(ii) if such day is not a Liquidation Day, reinvest with the Seller, on behalf
of the Investors or the Banks that hold such Receivable Interest in the Pool
Receivables, the remainder of such percentage of Collections, to the extent
representing a return of Capital, by recomputation of such Receivable Interest
in the Pool Receivables pursuant to Section 1.03;

 

4



--------------------------------------------------------------------------------



 



(iii) if such day is a Liquidation Day, set aside and hold in trust the entire
remainder of such percentage of Collections for the Investors or the Banks that
hold such Receivable Interest in the Pool Receivables (and, at the request of
the Administrative Agent, segregate such amount into a separate account into
which no other funds are deposited); provided, however, that if the Liquidation
Day resulted solely by reason of the non-satisfaction of the initial purchase
conditions (as set forth in paragraph 1 of Exhibit II) and such conditions are
subsequently satisfied or are waived by the Purchaser Agents and written notice
is provided to the Rating Agencies rating the Commercial Paper, any amounts that
have been set aside and held in trust pursuant to this clause (iii) shall be
reinvested in accordance with the preceding clause (ii); provided that the Event
of Termination identified as paragraph (g) of Exhibit V cannot be waived by the
Purchaser Agents; and
(iv) during such times as amounts are required to be reinvested in accordance
with the foregoing clause (ii) or the first proviso to clause (iii), release to
the Seller for its own account any Collections in excess of such amounts and the
amounts that are required to be set aside pursuant to clause (i) above.
(c) On the Settlement Day for a Receivable Interest in the Pool Receivables the
Collection Agent shall deposit ratably according to the amount then owed to each
Investor or Bank into each Purchaser Agent’s Account Collections held for the
Investors or the Banks that relate to such Receivable Interest in the Pool
Receivables pursuant to Section 1.04(b)(i) and (iii).
(d) Upon receipt of funds deposited into its Purchaser Agent’s Account, the
related Purchaser Agent shall distribute them as follows:
(i) if such distribution occurs on a day that is not a Liquidation Day, first to
the Investors or the Banks that hold the relevant Receivable Interest in the
Pool Receivables, pro rata, in payment in full of all accrued and unpaid Yield,
all fees and payments due pursuant to each of the Fee Agreements, and second to
the Collection Agent in payment in full of all accrued and unpaid Collection
Agent Fees; and
(ii) if such distribution occurs on a Liquidation Day, first to the Collection
Agent in payment in full of all accrued and unpaid Collection Agent Fees if the
Collection Agent is not United Rentals or an Affiliate of United Rentals, second
to the Investors or the Banks that hold the relevant Receivable Interest in the
Pool Receivables, pro rata, in payment in full of all accrued and unpaid Yield
and all fees and payments due pursuant to each of the Fee Agreements, third to
such Investors or Banks, pro rata, in reduction to zero of all Capital, fourth
to such Investors or Banks or the Administrative Agent or the Purchaser Agents
or any Indemnified Party or Affected Person, pro rata, in payment of any other
accrued and unpaid amounts owed by the Seller hereunder, and fifth to the
Collection Agent, if United Rentals or an Affiliate of United Rentals is the
Collection Agent, in payment in full of all accrued and unpaid Collection Agent
Fees.

 

5



--------------------------------------------------------------------------------



 



After the Capital and Yield and accrued and unpaid Collection Agent Fees with
respect to a Receivable Interest in the Pool Receivables, and any other amounts
payable by the Seller to the Investors, the Banks, the Administrative Agent or
the Purchaser Agents hereunder, have been paid in full, all additional
Collections with respect to such Receivable Interest in the Pool Receivables and
any excess cash Collateral shall be paid to the Seller for its own account.
(e) For the purposes of this Agreement:
(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any Dilution, the Seller shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment;
(ii) if on any day any Responsible Officer of the Company becomes aware that the
representation and warranty in paragraph (h) of Exhibit III is not true with
respect to any Pool Receivable, the Seller shall be deemed to have received on
such day a Collection of such Pool Receivable in full; and
(iii) if and to the extent the Administrative Agent, the Purchaser Agents, any
Investors or any Bank or any Indemnified Party or Affected Person shall be
required for any reason to pay over to an Obligor (or to any trustee, receiver,
custodian or similar official in any proceeding of the type contemplated by
paragraph (g) of Exhibit V) any amount received by it hereunder, such amount
shall be deemed not to have been so received but rather to have been retained by
the Seller, and, accordingly, the Administrative Agent, the Purchaser Agents,
the Investors or the Banks, or the Indemnified Parties or the Affected Persons,
as the case may be, shall have a claim against the Seller for such amount,
payable when and to the extent that any distribution from or on behalf of such
Obligor is made in respect thereof.
(f) Except as provided in Section 1.04(e)(i) or (ii), or as otherwise required
by applicable law or the relevant Contract, all Collections received from an
Obligor of any Receivables shall be applied to the Receivables of such Obligor
in the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables.
(g) The Seller shall forthwith deliver (i) to the Collection Agent an amount
equal to all Collections deemed received by the Seller pursuant to
Section 1.04(e)(i) or (ii) above and the Collection Agent shall hold or reinvest
such Collections in accordance with Section 1.04(b), or (ii) if Collections are
then being paid to the Administrative Agent or the Controlled Account directly
or indirectly owned or controlled by the Administrative Agent, the Seller shall
forthwith cause such deemed Collections to be paid to the Administrative Agent
or such Controlled Account. So long as the Seller shall hold any Collections or
deemed Collections required to be paid to the Collection Agent, the
Administrative Agent, a Purchaser Agent, a Purchaser, a Bank, an Indemnified
Party, or an Affected Person, it shall hold such Collections in trust (and, at
the request of the Administrative Agent or any Purchaser Agent, separate and
apart from its own funds and shall clearly mark its records to reflect such
trust).

 

6



--------------------------------------------------------------------------------



 



(h) With respect to each Purchaser that is a Nonrenewing Purchaser that has not
been replaced by another Purchaser pursuant to Section 1.13 (any such Purchaser
a “Non-Extending Purchaser”), the Collection Agent shall implement the
procedures set forth in this Section 1.04(h) (a “Partial Liquidation”). On each
Business Day prior to such Non-Extending Purchaser’s Bank Commitment being
reduced to zero (provided that no Event of Termination has occurred and is
continuing), the Collection Agent shall apply funds out of the Collections
represented by the Receivable Interest received and not previously applied in
the following manner:
(i) set aside and hold in trust in the Collection Account, for the benefit of
the Non-Extending Purchasers an amount equal to all Yield and fee(s) and other
payments owed under the Fee Agreements (based on the Receivable Interest at such
time), in each case accrued through such day and not so previously set aside or
paid. The Collection Agent shall thereafter pay to each applicable Purchaser
Agent on the last day of each Settlement Period for the Non-Extending Purchasers
(ratably according to accrued Yield and fees other payments owed under the Fee
Agreements) the amount of such accrued and unpaid fees other payments owed under
the Fee Agreements and Yield;
(ii) pay to each applicable Purchaser Agent for the account of each
Non-Extending Purchaser, if any, related to such Purchaser Agent (ratably based
on the Bank Commitment of the Bank related to such Non-Extending Purchasers at
such time), and, for the account of any related Purchasers solely to the extent
necessary to reduce such Purchaser’s pro rata portion of the Purchase Limit to
an amount that is equal to or lesser than the amount of any available Bank
Commitment of any remaining Banks related to such Purchaser at such time, from
such Collections remaining after application pursuant to clause (i) above, the
amount of such Bank Commitment of the Bank related to such Non-Extending
Purchaser; provided that, solely for purposes of determining such Non-Extending
Purchaser’s ratable share of such Collections, such Bank Commitment shall be
deemed to remain constant from the date such Purchaser becomes a Non-Extending
Purchaser until the date such Bank Commitment of the Bank related to such
Non-Extending Purchaser has been paid in full; it being understood that if such
day is also a Termination Day or a day on which an Event of Termination has
occurred, the Bank Commitment of the Bank related to such Non-Extending
Purchaser shall be recalculated at such time (taking into account amounts
received by or on behalf of such Purchaser in respect of its Capital pursuant to
this clause (ii)), and thereafter Collections shall be set aside for payment to
all Purchasers (ratably according to the Bank Commitment of the Bank related to
such Non-Extending Purchaser) pursuant to paragraph (d) above; and
(iii) reinvest the balance of such Collections in respect of Capital to the
acquisition of additional undivided percentage interests pursuant to
Section 1.02 hereof.

 

7



--------------------------------------------------------------------------------



 



SECTION 1.05. Fees.
(a) The Collection Agent shall be entitled to receive a fee (the “Collection
Agent Fee”) of 0.50% per annum on the average daily Outstanding Balance of each
Receivable Interest owned by each Investor or Bank, for the period from the date
of purchase of such Receivable Interest until the later of the Termination Date
for such Receivable Interest or the date on which such Capital is reduced to
zero, payable in arrears on the first day of each calendar month following each
Settlement Period for such Receivable Interest. Upon three Business Days’ notice
to the Administrative Agent and the Purchaser Agents, the Collection Agent (if
not United Rentals) may elect to be paid, as such fee, a different percentage
per annum on the average daily Outstanding Balance of such Receivable Interest
for such Settlement Period, but in no event in excess for all Receivable
Interests relating to a single Receivables Pool of 110% of the reasonable costs
and expenses of the Collection Agent in administering and collecting the
Receivables in such Receivables Pool. The Collection Agent Fee shall be payable
only from Collections pursuant to, and subject to the priority of payment set
forth in, Section 1.04.
(b) The Seller agrees to pay to the Administrative Agent and the Purchaser
Agents certain fees in the amounts and on the dates set forth in the applicable
Fee Agreement with each of the Purchaser Agents, as applicable.
SECTION 1.06. Payments and Computations, Etc.
(a) No later than the first Business Day of each month, each Purchaser Agent on
behalf of the related Purchaser shall calculate the aggregate amount of Yield
applicable to the portion of all Receivable Interests funded with Pooled
Commercial Paper for the Settlement Period then most recently ended and shall
notify Seller of such aggregate amount.
(b) All amounts to be paid or deposited by the Seller or the Collection Agent,
including all Broken Funding Costs, hereunder to or for the account of the
Purchaser Agents, a Purchaser or any other Investor or Bank shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to the applicable Purchaser Agent’s Account.
(c) The Seller and Collection Agent shall, to the extent permitted by law, pay
interest on any amount not paid or deposited by the Seller or Collection Agent,
as applicable (whether as Collection Agent or otherwise), when due hereunder, at
an interest rate per annum equal to 2% per annum above the Alternate Base Rate,
payable upon the demand of the related Purchaser Agent.
(d) All computations of interest under clause (b) above and all computations of
Yield, fees, and other amounts hereunder shall be made on the basis of a year of
360 days (or 365 or 366 days, as applicable, if computed with reference to the
Alternate Base Rate) for the actual number of days elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.
SECTION 1.07. Dividing or Combining Receivable Interests.
A Purchaser Agent, on written notice to the Seller on or prior to the last day
of any Fixed Period, may either (i) divide any Receivable Interest in the Pool
Receivables into two or more Receivable Interests having aggregate Capital equal
to the Capital of such divided Receivable Interest, or (ii) combine any two or
more Receivable Interests in the Pool Receivables originating on such last day
or having Fixed Periods ending on such last day into a single Receivable
Interest in the Pool Receivables having Capital equal to the aggregate of the
Capital of such Receivable Interests.

 

8



--------------------------------------------------------------------------------



 



SECTION 1.08. Increased Costs and Requirements of Law.
(a) If the Administrative Agent, the Purchaser Agents, any Investor, any Bank,
any entity that enters into a commitment to purchase Receivable Interests in the
Pool Receivables or interests therein or any entity that provides related
liquidity or credit enhancement to a Purchaser or any of their respective
Affiliates (each, an “Affected Person”) reasonably determines that compliance
with any applicable law or regulation or any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law):
(i) affects or would affect the amount of capital required or expected to be
maintained by such Affected Person and such Affected Person determines that the
amount of such capital is increased by or based upon the existence of any
commitment to make purchases of or to lend against or otherwise to maintain the
investment in Pool Receivables or interests therein, hereunder or to the funding
thereof or any related liquidity facility or credit enhancement facility (or any
participation therein) and other commitments of the same type; or
(ii) increases the cost to an Affected Person of agreeing to purchase or
purchasing, or maintaining the ownership of, Receivable Interests in the Pool
Receivables in respect of which the Yield is computed by reference to the
Eurodollar Rate (Reserve Adjusted);
(b) then, upon demand by such Affected Person (with a copy to the related
Purchaser Agent), the Seller shall pay to the related Purchaser Agent within
30 days of the delivery of such demand, for the account of such Affected Person
(as a third-party beneficiary), from time to time as specified by such Affected
Person, additional amounts sufficient to compensate such Affected Person in the
light of such circumstances, to the extent that such Affected Person reasonably
determines such increase in capital or increased costs to be allocable to the
existence of any of such commitments. Without limiting the Seller’s liability
with respect to such increases in capital or costs, such Affected Person shall,
if possible, use its reasonable best efforts to mitigate such increases in
capital or costs. A certificate as to such amounts submitted to the Seller and
the related Purchaser Agent by such Affected Person shall be conclusive and
binding for all purposes, absent manifest error.
(c) In the event that any change in any requirement of applicable law or in the
interpretation or application to an Affected Person of a requirement of
applicable law or change thereto by the relevant governmental authority after
the date hereof or compliance by an Affected Person with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority after the date of this Agreement:
(i) does or shall subject such Affected Person to any tax of any kind whatsoever
with respect to this Agreement or change the basis of taxation of payments to
such Affected Person on account of Collections, Yield, Collection Agent Fees or
any other amounts payable hereunder or under the Fee Agreement (excluding
franchise taxes imposed on such Affected Person by the jurisdiction under the
laws of which such Affected Person is organized or a political subdivision
thereof and income taxes of any kind); or

 

9



--------------------------------------------------------------------------------



 



(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person which are not otherwise included in the
determination of the Alternate Base Rate or Eurodollar Rate (Reserve Adjusted)
hereunder,
and the result of any of the foregoing is to increase the cost to such Affected
Person of owning the Receivable Interests in the Pool Receivables or to reduce
any amount receivable hereunder or under the Fee Agreement then, upon demand by
the related Purchaser Agent, the Seller shall pay to the related Purchaser Agent
within 30 days of the delivery of such demand, any additional amounts necessary
to compensate such Affected Person for such additional cost or reduced amount
receivable. Without limiting the Seller’s liability with respect to such
increases in capital or costs, such Affected Person shall, if possible, use its
reasonable best efforts to mitigate such increases in capital or costs.
(d) For the avoidance of doubt, any change in national or international
generally accepted principles of accounting (whether foreign or domestic) that
would require the consolidation of some or all of the assets and liabilities of
any Purchaser or Bank, including the assets and liabilities that are the subject
of this Agreement and/or other Transaction Documents, but excluding any assets
and liabilities that are currently consolidated with those of any Affected
Person (other than such Purchaser or Bank), shall constitute a change in the
interpretation, administration or application of a law, regulation, guideline or
request subject to Section 1.08(a), (b) and (c).
(e) The Administrative Agent shall promptly notify the Seller if any event of
which it has knowledge, which will entitle an Affected Person to compensation
pursuant to this Section 1.08. Notwithstanding the foregoing, in the event that
such notice is not given to the Seller by the Administrative Agent, such
Affected Person shall not be entitled to compensation from the Administrative
Agent for any additional costs incurred as a result of such failure to notify.

 

10



--------------------------------------------------------------------------------



 



SECTION 1.09. Intended Characterization Security Interest.
The Seller, the Purchasers, the Administrative Agent, the Investors, the Banks
and the Purchaser Agents intend that the sale, assignment and transfer of the
Receivable Interests to the Administrative Agent hereunder shall be treated as a
true sale for all purposes, other than federal and state income tax purposes and
accounting purposes. If, notwithstanding the intent of the parties, the sale,
assignment and transfer of the Receivable Interests is not treated as a sale for
all purposes, other than federal and state income tax purposes, (i) this
Agreement also is intended by the parties to be, and hereby is, a security
agreement within the meaning of the UCC; and (ii) the sale, assignment and
transfer of the Receivable Interests shall be treated as a grant of, and the
Seller does hereby grant to the Administrative Agent, for its benefit and the
ratable benefit of the Investors and the Banks, and as collateral security for
the performance by the Seller of all the terms, covenants and agreements on the
part of the Seller (whether as the Seller or otherwise) to be performed under
this Agreement or any document delivered in connection with this Agreement,
including the punctual payment when due of all obligations of the Seller
hereunder or thereunder, whether for indemnification payments, fees, expenses or
otherwise, a security interest in, all of the Seller’s right, title and interest
in, to and under (but none of the Seller’s obligations under) all of the
following, whether now or hereafter existing or arising:
(a) each of the Transaction Documents to which it is a party, including, without
limitation, (i) all rights of the Seller to receive moneys due or to become due
under or pursuant to the Purchase Agreement, (ii) all security interests and
property subject thereto from time to time purporting to secure payment of
monies due or to become due under or pursuant to the Purchase Agreement,
(iii) all rights of the Seller to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to the Purchase Agreement, (iv) claims of the
Seller for damages arising out of or for breach of or default under the Purchase
Agreement, and (v) the right of the Seller to compel performance and otherwise
exercise all remedies thereunder;
(b) all Receivables, the Related Security with respect thereto and the
Collections and all other assets, including, without limitation, accounts,
chattel paper, instruments and general intangibles (as those terms are defined
in the UCC) owned by the Seller and not otherwise purchased or scheduled to be
purchased under this Agreement;
(c) the Controlled Account and all amounts on deposit therein and all
certificates and instruments, if any, from time to time evidencing any of the
foregoing; and
(d) to the extent not included in the foregoing, all proceeds of and all amounts
received or receivable under any and all of the foregoing.
The Administrative Agent, for the benefit of the Investors, shall have, with
respect to the foregoing, in addition to all the other rights and remedies
available to it, for the benefit of the Investors, all of the rights and
remedies of a secured party under the UCC.
SECTION 1.10. [Reserved]
SECTION 1.11. Sharing of Payments.
If any Purchaser (for purpose of this Section 1.11 only, a “Recipient”) shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of any interest in the Capital owned
by it in excess of its ratable share thereof, such Recipient shall forthwith
purchase from the Purchaser entitled to a share of such amount participations in
the percentage interests owned by such Persons as shall be necessary to cause
such Recipient to share the excess payment ratably with each such other Person
entitled thereto; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such Recipient, such purchase from each
such other Person shall be rescinded and each such other Person shall repay to
the Recipient the purchase price paid by such Recipient for such participation
to the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (a) the amount of such
other Person’s required payment to (b) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.

 

11



--------------------------------------------------------------------------------



 



SECTION 1.12. Repurchase Option.
So long as no Event of Termination or Incipient Event of Termination would occur
or be continuing after giving effect thereto, the Seller shall have the right to
repurchase all, but not less than all, of the Receivable Interests held by the
Investors and the Banks upon not less than thirty (30) days prior written notice
to the Purchaser Agents. Such notice shall specify the date that the Seller
desires that such repurchase occur (such date, the “Repurchase Date”). On the
Repurchase Date, the Seller shall transfer to the Purchaser Agents’ Account in
immediately available funds an amount equal to (i) the Capital of the Receivable
Interests held by the Investors and the Banks, (ii) all accrued and unpaid Yield
thereon to the Repurchase Date, (iii) all accrued and unpaid fees owing to the
Investors and the Banks under the Fee Agreements, (iv) the Liquidation Fee owing
to the Investors and the Banks in respect of such repurchase and (v) all
expenses and other amounts payable hereunder to any of the Administrative Agent,
the Purchaser Agents, the Investors and the Banks (including, without
limitation, reasonable and documented attorneys’ fees and disbursements for a
single firm of primary counsel). Any repurchase pursuant to this Section 1.12
shall be made without recourse to or warranty by the Administrative Agent, the
Purchaser Agents, the Investors or the Banks (except for a warranty that all
Receivable Interests repurchased are transferred free of any lien, security
interest or Adverse Claim created solely by the actions of the Administrative
Agent, the Purchaser Agents, the Investors or the Banks). Further, on the
Repurchase Date the Bank Commitments for all the Banks shall terminate, each of
the Commitment Termination Date and Facility Termination Date shall have
occurred, and no further purchases or reinvestments of Collections shall be made
hereunder.
SECTION 1.13. Extension; Additional Purchasers; Increased Commitments.
(a) Extension of Term. The Seller may, at any time during the period which is no
more than forty-five (45) days or less than thirty (30) days immediately
preceding the Commitment Termination Date (as such date may have previously been
extended pursuant to this Section 1.13), request that the then applicable
Commitment Termination Date be extended for an additional 364 days. Any such
request shall be in writing and delivered to the Purchaser Agents, and shall be
subject to the following conditions: (i) no Purchaser shall have an obligation
to extend the Commitment Termination Date at any time, and (ii) any such
extension with respect to any Purchaser shall be effective only upon the written
agreement of such Purchaser and the related Purchaser Agent, the Administrative
Agent, the Seller and the Collection Agent. Each Purchaser will respond to any
such request no later than the fifteenth day prior to the Commitment Termination
Date (the “Response Deadline”), provided that a failure by any Purchaser to
respond by the Response Deadline shall be deemed to be a rejection of the
requested extension. Notwithstanding the foregoing, the Commitment Termination
Date shall not occur as a result of any Purchaser’s failure to agree to any such
extension (each such Purchaser being a “Nonrenewing Purchaser”) if, on or prior
to such date, such Nonrenewing Purchaser is replaced by another Purchaser which
has a Bank Commitment equal to such Nonrenewing Purchaser.

 

12



--------------------------------------------------------------------------------



 



(b) The Seller may, with the written consent of the Administrative Agent and
each Purchaser Agent, which consent may be granted or withheld in their sole
discretion, add additional persons as Purchasers and Purchaser Agents or cause
an existing Bank to increase its Bank Commitment in connection with a
corresponding increase in the Purchase Limit; provided, that the Bank Commitment
of any Bank may only be increased with the prior written consent of such Bank
and its related Purchaser and Purchaser Agent. Each new Purchaser and Purchaser
Agent shall become a party hereto, by executing and delivering to the
Administrative Agent, each Purchaser Agent and the Seller, an assumption
agreement pursuant to which such Purchaser shall agree to become bound by the
terms of this Agreement as a Purchaser.
ARTICLE II
REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION
SECTION 2.01. Representations and Warranties; Covenants.
The Seller hereby makes the representations and warranties, and hereby agrees to
perform and observe the covenants, set forth in Exhibits III and IV,
respectively, hereto.
SECTION 2.02. Events of Termination.
If any of the Events of Termination set forth in Exhibit V hereto shall occur
and be continuing, the Administrative Agent or a Purchaser Agent may, by notice
to the Seller, take either or both of the following actions: (x) declare the
Facility Termination Date and the Commitment Termination Date to have occurred
(in which case the Facility Termination Date and the Commitment Termination Date
shall be deemed to have occurred) and (y) without limiting any right under this
Agreement to replace the Collection Agent, designate another Person to succeed
the then current Collection Agent as the Collection Agent; provided that,
automatically upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (g) of
Exhibit V, the Facility Termination Date and the Commitment Termination Date
shall occur. Upon any such declaration or designation or upon any such automatic
termination, the Investors, the Banks, the Administrative Agent and each
Purchaser Agent shall have (a) the rights of the Seller as “Buyer” under the
Purchase Agreement and (b) in addition to the rights and remedies that they may
have under this Agreement, all other rights and remedies provided after default
under the UCC of the appropriate jurisdiction or jurisdictions and under other
applicable law, which rights and remedies shall be cumulative.

 

13



--------------------------------------------------------------------------------



 



ARTICLE III
INDEMNIFICATION
SECTION 3.01. Indemnities by the Seller.
Without limiting any other rights that the Administrative Agent, the Purchaser
Agents, the Investors, the Banks or any entity that provides liquidity or credit
enhancement or any of their respective Affiliates or any of their respective
employees, officers, directors, agents or counsel (each, an “Indemnified Party”)
may have hereunder or under applicable law, the Seller hereby agrees to
indemnify each Indemnified Party from and against any and all claims, damages,
costs, expenses, losses and liabilities (including reasonable and documented
attorneys’ fees of one firm of primary counsel for the Indemnified Parties;
provided, that in the event a Purchaser Agent and the related Bank notifies the
Seller that it reasonably believes a conflict may arise between the positions of
the Indemnified Parties in connection with any such claims, damages, costs,
expenses, losses or liabilities, reasonable and documented attorneys’ fees for
separate counsel for such Purchaser Agent shall be included) (all of the
foregoing being collectively referred to as “Indemnified Amounts”) arising out
of or resulting from this Agreement or the ownership of Receivable Interests or
in respect of any Receivable or any Contract, excluding, however,
(a) Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party, (b) recourse for uncollectible
Receivables or (c) any income taxes or any other tax or fee measured by income
incurred by or receipts of such Indemnified Party, arising out of or as a result
of this Agreement or the ownership of Receivable Interests or in respect of any
Receivable or any Contract. Without limiting or being limited by the foregoing
(but subject to the aforementioned exclusions), the Seller shall pay on demand
to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:
(i) the creation of an undivided percentage ownership or security interest in
any Receivable that purports to be part of the Net Receivables Pool Balance but
that is not at the date of the creation of such interest an Eligible Receivable;
(ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) pursuant to this Agreement and the other
Transaction Documents that shall have been incorrect when made or deemed made;
(iii) the failure by the Seller or any of the Originators to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or the
related Contract; or the failure of any Pool Receivable or the related Contract
to conform to any such applicable law, rule or regulation;
(iv) the failure to vest and maintain vested in the Administrative Agent on
behalf of the Investors and the Banks (a) a first priority perfected undivided
percentage ownership or security interest, to the extent of each Receivable
Interest, in the Receivables in, or purporting to be in, the Receivables Pool
and the Related Security and Collections in respect thereof or (b) a first
priority perfected security interest as provided in Section 1.09, in each case
free and clear of any Adverse Claim;
(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any purchase or
reinvestment or at any subsequent time, in each case to the extent required
hereunder;

 

14



--------------------------------------------------------------------------------



 



(vi) without double counting for any Dilution for which a deemed Collection has
been received under Section 1.04(e)(i) of this Agreement, any dispute, claim,
offset or defense (other than discharge in bankruptcy of the Obligor or any
other credit related loss) of the Obligor to the payment of any Receivable in,
or purporting to be in, the Receivables Pool (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
goods or services related to such Receivable or the furnishing or failure to
furnish such goods or services or relating to collection activities with respect
to such Receivable (to the extent such collection activities were performed by
the Seller or any of its Affiliates acting as Collection Agent);
(vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof (including any failure to comply with the
covenants contained in Exhibit IV) or of any of the Transaction Documents to
which it is a party, or under any Contract;
(viii) any products liability or other claim, investigation or proceeding
(including any claim for unpaid sales, excise or other taxes) arising out of or
in connection with the goods or services or merchandise or insurance that are
the subject of any Contract;
(ix) the commingling by the Seller or any of its Affiliates (United Rentals, as
Collection Agent or otherwise) of Collections of Pool Receivables at any time
with other funds or the failure of Collections to be deposited into the
Controlled Account;
(x) any investigation, litigation or proceeding related to this Agreement or the
ownership of Receivable Interests or in respect of any Receivable or Related
Security;
(xi) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to the Collection Agent hereunder; or
(xii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Seller or any Affiliate of the Seller in servicing,
administering or collecting any Receivable.

 

15



--------------------------------------------------------------------------------



 



ARTICLE IV
ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES
SECTION 4.01. Designation of Collection Agent.
The servicing, administration and collection of the Pool Receivables shall be
conducted by the Collection Agent so designated hereunder from time to time.
Until the Administrative Agent, with the consent of each Purchaser Agent, gives
prior notice to the Seller of the designation of a new Collection Agent in
accordance with the terms hereof, United Rentals is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Collection Agent
pursuant to the terms hereof. The Administrative Agent, with the consent of each
Purchaser Agent, at any time after the occurrence of an Event of Termination may
designate as Collection Agent any Person (including itself) to succeed United
Rentals or any successor Collection Agent, if such Person shall consent and
agree to the terms hereof. The Collection Agent may (a) with the prior consent
of the Administrative Agent and each Purchaser Agent, subcontract with any other
Person for the servicing, administration or collection of the Pool Receivables,
or (b) without the prior consent of the Administrative Agent and each Purchaser
Agent, but with 30 days written notice to the Administrative Agent and each
Purchaser Agent, subcontract with an Affiliate of the Collection Agent for the
servicing, administration or collection of the Pool Receivables. Any such
subcontract shall not affect the Collection Agent’s liability for performance of
its duties and obligations pursuant to the terms hereof. Any termination of the
Collection Agent shall also terminate such subcontract.
SECTION 4.02. Duties of Collection Agent.
(a) The Collection Agent shall take or cause to be taken all such actions as may
be necessary or advisable to collect each Pool Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy. The
Seller, the Administrative Agent and the Purchaser Agents hereby appoint the
Collection Agent, from time to time designated pursuant to Section 4.01, as
agent for themselves and for the Investors and the Banks to enforce their
respective rights and interests in the Pool Receivables and the Related
Security. In performing its duties as Collection Agent, the Collection Agent
shall exercise the same care and apply the same policies as it would exercise
and apply if it owned such Receivables and shall act in the best interests of
the Seller, the Administrative Agent, each Purchaser Agent, the Investors and
the Banks.
(b) The Collection Agent shall administer the Collections in accordance with the
procedures described in Section 1.04 and shall perform the other obligations of
the “Collection Agent” set forth in this Agreement.
(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, United Rentals, while it is the Collection Agent,
may, in accordance with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance or otherwise modify the payment terms of any
Receivable as it deems appropriate to maximize Collections thereof; provided
that such modification shall not (i) alter the status of the Pool Receivable as
a Delinquent Receivable or Defaulted Receivable, or (ii) limit the rights of the
Administrative Agent, Purchaser Agents, Banks or Investors.
(d) The Collection Agent shall hold in trust for the Seller and each Investor
and Bank, in accordance with their respective interests, all documents,
instruments and records (including, without limitation, computer tapes or disks)
that evidence or relate to Pool Receivables.

 

16



--------------------------------------------------------------------------------



 



(e) The Collection Agent shall, as soon as practicable following receipt, turn
over to the Seller to whom any cash collections or other cash proceeds is
received with respect to Receivables not constituting Pool Receivables.
(f) The Collection Agent shall, from time to time at the request of the
Administrative Agent or any Purchaser Agent, furnish to the Administrative Agent
or such Purchaser Agent (promptly after any such request) a calculation of the
amounts set aside for the Investors and the Banks pursuant to Section 1.04(b).
(g) On or before the twelfth Business Day of each month, the Collection Agent
shall prepare and forward to the Administrative Agent and each Purchaser Agent a
Monthly Report relating to the Receivable Interests outstanding on the last day
of the immediately preceding month. On or before the first Business Day of each
week, the Collection Agent shall prepare and forward to the Administrative Agent
and each Purchaser Agent a Weekly Report as of the last Business Day of the
previous week; provided that no Weekly Report is due if Capital is equal to
zero; provided further that a Weekly Report shall be provided to the
Administrative Agent before Capital can be increased from zero. On any Business
Day during the continuation of any Daily Report Trigger Event, the Collection
Agent shall prepare and forward to the Administrative Agent and each Purchaser
Agent a Daily Report as of the previous Business Day; provided that no Daily
Report is due if Capital is equal to zero; provided further that a Daily Report
shall be provided to the Administrative Agent and each Purchaser Agent before
Capital can be increased from zero during the continuation of a Daily Report
Trigger Event.
SECTION 4.03. Certain Rights of the Administrative Agent.
(a) The Administrative Agent is authorized at any time after the occurrence of
an Event of Termination to deliver to the Controlled Account Bank the Notice of
Effectiveness provided for in the Controlled Account Agreement. The Seller
hereby transfers to the Administrative Agent the exclusive control of the
Controlled Account to which the Obligors of Pool Receivables shall make
payments, subject only to the Administrative Agent’s delivery of such Notice of
Effectiveness. The Seller shall take any actions reasonably requested by the
Administrative Agent to effect such transfer of control of the Controlled
Account to the Administrative Agent. All amounts in the Controlled Account that
represent Collections of Receivables may, in accordance with this Agreement, be
deposited into the respective Purchaser Agent’s Account, pro rata in accordance
with outstanding Capital.
(b) At any time following an Event of Termination or an Incipient Event of
Termination:
(i) The Administrative Agent may direct the Obligors of Pool Receivables that
all payments thereunder be made directly to the Administrative Agent or its
designee.
(ii) At the Seller’s expense the Administrative Agent may, and at the request of
the Administrative Agent the Seller shall, notify each Obligor of Pool
Receivables of the ownership of Receivable Interests under this Agreement and
the other Transaction Documents and direct that payments be made directly to the
Administrative Agent or its designee.

 

17



--------------------------------------------------------------------------------



 



(iii) At the Administrative Agent’s request and at the Seller’s expense, the
Seller and the Collection Agent shall (x) assemble all of the documents,
instruments and other records (including, without limitation, computer tapes and
disks) that evidence or relate to the Pool Receivables and the related Contracts
and Related Security, or that are otherwise necessary or desirable to collect
the Pool Receivables, and shall make the same available to the Administrative
Agent and each Purchaser Agent at a place selected by the Administrative Agent
or its designee, (y) segregate all cash, checks and other instruments received
by it from time to time constituting Collections of Pool Receivables in a manner
acceptable to the Administrative Agent and each Purchaser Agent, and
(z) promptly upon receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Administrative
Agent or its designee.
(c) The Seller and the Collection Agent each irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent, and appoints the Administrative Agent as its
attorney-in-fact, to act on behalf of the Seller and the Collection Agent (i) to
execute on behalf of the Seller as debtor (if required) and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Administrative Agent, on behalf of the Purchaser Agents and the Banks, in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables;
provided that nothing in this Section 4.03(c) shall authorize the Administrative
Agent to take any action to effect any release of the security interests of
third parties in the Identifiable Combined Assets or the Equipment Sale
Receivables without the prior written consent of the Seller and the Collection
Agent. This appointment is coupled with an interest and is irrevocable.
SECTION 4.04. Rights and Remedies.
(a) If the Collection Agent fails to perform any of its obligations under this
Agreement, the Administrative Agent may (but shall not be required to) itself
perform, or cause performance of, such obligation; and the Administrative
Agent’s costs and expenses incurred in connection therewith shall be payable by
the Seller (if the Collection Agent that fails to so perform is United Rentals
or any of its Affiliates).
(b) The Seller and the Originators shall perform their respective obligations
under the Contracts related to the Pool Receivables to the same extent as if
Receivable Interests had not been sold and the exercise by the Administrative
Agent on behalf of the Purchaser Agents, the Investors and the Banks of their
rights under this Agreement shall not release the Collection Agent, any
Originator or the Seller from any of their duties or obligations with respect to
any Pool Receivables or related Contracts. Neither the Administrative Agent, the
Purchaser Agents, the Investors nor the Banks shall have any obligation or
liability with respect to any Pool Receivables or related Contracts, nor shall
any of them be obligated to perform the obligations of the Seller or the
Originators thereunder.

 

18



--------------------------------------------------------------------------------



 



(c) In the event of any conflict between the provisions of this Article and
Article VI of the Purchase Agreement, the provisions of this Agreement shall
control.
SECTION 4.05. Further Actions Evidencing Purchases.
(a) The Seller will, and will require that each of the Originators will, from
time to time, at its own expense, promptly execute and deliver all further
instruments and documents and take all further actions that may be reasonably
necessary or desirable, or that the Administrative Agent or any Purchaser Agent
may reasonably request, to perfect, protect or more fully evidence the
Receivable Interests in the Pool Receivables purchased hereunder, or to enable
the Investors, the Banks or the Administrative Agent to exercise and enforce
their respective rights and remedies hereunder. Without limiting the foregoing,
the Seller or the Originators will, upon the request of the Administrative Agent
or any Purchaser Agent
(i) execute and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that may be reasonably
necessary or desirable, or that the Administrative Agent or any Purchaser Agent
may reasonably request, to perfect, protect or evidence such Receivable
Interests in the Pool Receivables; and
(ii) mark conspicuously (which marking may be done electronically) each invoice
evidencing each Pool Receivable with a legend, acceptable to the Administrative
Agent and the Purchaser Agents, evidencing that Receivable Interests therein
have been sold;
provided that nothing in this Section 4.05(a) shall require the Seller to take
any action with respect to the Identifiable Combined Assets or the Equipment
Sale Receivables.
(b) The Seller authorizes the Administrative Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Pool Receivables, the Related Security and the Collections with
respect thereto. A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law.
(c) The Seller authorizes the Administrative Agent to take any and all steps in
the Seller’s name and on behalf of the Seller that are necessary or desirable,
in the determination of the Administrative Agent, to collect amounts due under
the Pool Receivables, including, without limitation, endorsing the Seller’s name
on checks and other instruments representing Collections of Pool Receivables and
enforcing the Pool Receivables and the Related Security.

 

19



--------------------------------------------------------------------------------



 



SECTION 4.06. Covenants of the Collection Agent and the Seller.
(a) Audits. The Collection Agent and the Seller will, and will require that each
of the Originators will, from time to time during regular business hours as may
be reasonably requested by the Administrative Agent, permit the Administrative
Agent:
(i) to conduct periodic audits of the Receivables, the Related Security and the
related books and records and collections systems of the Collection Agent, the
Seller and the Originators;
(ii) upon reasonable prior notice, to examine and make copies of and abstracts
from all books, records and documents (including, without limitation, computer
tapes and disks) in the possession or under the control of the Collection Agent,
the Seller or the Originators relating to Pool Receivables and the Related
Security, including, without limitation, the Contracts; and
(iii) upon reasonable prior notice, to visit the offices and properties of the
Collection Agent, the Seller or the Originators for the purpose of examining
such materials described in clause (ii) above, and to discuss matters relating
to Pool Receivables and the Related Security or the Collection Agent’s
performance hereunder with any of the officers or employees of the Collection
Agent, the Seller or the Originators having knowledge of such matters; provided
that, unless an Event of Termination or Incipient Event of Termination have
occurred and be continuing, neither the Seller nor the Collection Agent shall be
required to permit the Administrative Agent to conduct any of the actions
contained in this Section 4.06(a) more often than once every twelve months.
Upon the Administrative Agent’s or any Purchaser Agent’s request (which, at any
time prior to the occurrence of an Event of Termination or any Incipient Event
of Termination shall be no more frequent than once every twelve months), the
Seller will, at its expense, appoint independent public accountants (which may,
with the consent of the Administrative Agent and the Purchaser Agents, be United
Rentals’ regular independent public accountants), or utilize the Administrative
Agent’s representatives or auditors, to prepare and deliver to the
Administrative Agent a written report with respect to the Receivables and the
Credit and Collection Policy (including, in each case, the systems, procedures
and records relating thereto) on a scope and in a form reasonably requested by
the Administrative Agent.
(b) Change in Credit and Collection Policy. The Collection Agent will not make
any change in the character of its business or Credit and Collection Policy or
any Contract that would impair the collectibility of any Pool Receivable or the
enforceability of any related Contract or the ability of United Rentals (if it
is acting as Collection Agent) to perform its obligations under this Agreement.
(c) Payment of Sales Taxes. The Collection Agent will, and will require in its
agreement with the Originators that each Originator will, pay all sales, excise
or other taxes with respect to the Receivables to the applicable taxing
authority when due, and will, upon the request of the Administrative Agent or
any Purchaser Agent, provide the Administrative Agent or such Purchaser Agent
with evidence of such payment.
(d) Termination of Credit Agreement. The Collection Agent shall notify the
Administrative Agent and each Purchaser Agent of the termination of the Credit
Agreement by the lenders thereunder as soon as reasonably practicable, but in
any event within one (1) Business Day of the earlier of receipt by the
Collection Agent or any Originator of notice of such termination and the
effectiveness of such termination.

 

20



--------------------------------------------------------------------------------



 



SECTION 4.07. Indemnities by the Collection Agent.
Without limiting any other rights that the Administrative Agent, each Purchaser
Agent, any Investor, any Bank or any of their respective Affiliates or agents
(each, a “Special Indemnified Party”) may have hereunder or under applicable
law, and in consideration of its appointment as Collection Agent, the Collection
Agent hereby agrees to indemnify each Special Indemnified Party from and against
any and all claims, damages, costs, expenses, losses and liabilities (including
reasonable and documented attorneys’ fees for a single firm of primary counsel;
provided, that in the event a Purchaser Agent and the related Bank notifies the
Seller that it reasonably believes a conflict may arise between the positions of
the Special Indemnified Parties in connection with any such claims, damages,
costs, expenses, losses or liabilities, reasonable and documented attorneys’
fees for separate counsel for such Purchaser Agent shall be included) (all of
the foregoing being collectively referred to as “Special Indemnified Amounts”)
arising out of or resulting from any of the following (excluding, however,
(a) Special Indemnified Amounts to the extent resulting from gross negligence or
willful misconduct on the part of a Special Indemnified Party, (b) recourse for
uncollectible Receivables or (c) any income taxes or any other tax or fee
measured by income incurred by such Special Indemnified Party arising out of or
as a result of this Agreement or the ownership of Receivable Interests or in
respect of any Receivable or any Contract):
(i) any representation or warranty or statement made by the Collection Agent
under or in connection with this Agreement or the Transaction Documents that
shall have been incorrect in any material respect when made or deemed made;
(ii) the failure by the Collection Agent or the Originators to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or
Contract, including payment of all unpaid sales, excise or other taxes when due;
(iii) any failure of the Collection Agent to perform its duties or obligations
in accordance with the provisions of this Agreement;
(iv) the commingling of Collections of Pool Receivables at any time by the
Collection Agent with other funds;
(v) any action or omission by the Collection Agent not in compliance with its
Credit and Collection Policy that has the effect of reducing or impairing the
rights of the Investors or the Banks with respect to any Pool Receivable or the
value of any Pool Receivable;
(vi) any claim brought by any Person other than a Special Indemnified Party
arising from any activity by the Collection Agent or its Affiliates in
servicing, administering or collecting any Pool Receivable; or

 

21



--------------------------------------------------------------------------------



 



(vii) any dispute, claim, offset or defense of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool as a result of the
collection activities with respect to such Receivable by the Collection Agent.
SECTION 4.08. Representations and Warranties of the Collection Agent.
The Collection Agent represents and warrants as follows:
(a) The Collection Agent is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and is
duly qualified to do business, and is in good standing, in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to so qualify would not be expected to have a material adverse
effect on the Collection Agent’s ability to perform its duties or obligations
with respect to the Receivables Pool or on the Receivables Pool.
(b) The execution, delivery and performance by the Collection Agent of this
Agreement and any other Transaction Document to be delivered by it (i) are
within the Collection Agent’s corporate powers, (ii) have been duly authorized
by all necessary corporate action and (iii) do not contravene (1) the Collection
Agent’s charter or by-laws, (2) any law, rule or regulation applicable to the
Collection Agent or (3) any contractual restriction binding on or affecting the
Collection Agent or its property, the violation of which could reasonably be
expected to have Material Adverse Effect on the collectibility of any Pool
Receivable or on the performance of the Collection Agent hereunder. This
agreement has been duly executed and delivered by the Collection Agent.
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Collection Agent of this Agreement or
any other document to be delivered by it hereunder other than those already
obtained by the Collection Agent.
(d) This Agreement constitutes the legal, valid and binding obligation of the
Collection Agent enforceable against the Collection Agent in accordance with its
terms subject to bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
(e) If the Collection Agent is United Rentals or one of its Affiliates, each
Monthly Report, Weekly Report, Daily Report, information, exhibit, financial
statement, document, book, record or report furnished or to be furnished at any
time by or on behalf of United Rentals to the Administrative Agent, the
Purchaser Agents, the Investors or the Banks in connection with this Agreement
is correct in all material respects as of its date or (except as otherwise
disclosed to the Administrative Agent, the Purchaser Agents, the Investors or
the Banks, as the case may be, at such time promptly upon discovery of any
clerical error or omission within the same calendar month) as of the date so
furnished, and, as of such date, no such document contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained therein, in the light of the circumstances under which
they were made, not misleading.

 

22



--------------------------------------------------------------------------------



 



(f) All sales, excise or other taxes with respect to the goods, insurance or
services that are the subject of any Contract for a Receivable have been paid
when due.
ARTICLE V
THE ADMINISTRATIVE AGENT
SECTION 5.01. Authorization and Action.
Each Investor and each Bank hereby appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Purchaser Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. Upon
receipt of any report, notice, information or other document, certificate or
instrument delivered by the Collection Agent or any Affiliate pursuant to the
terms of the Transaction Documents, the Administrative Agent shall promptly
forward a copy to each Purchaser Agent.
SECTION 5.02. Administrative Agent’s Reliance, Etc.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Pool Receivables as Collection Agent), except for its or their own
gross negligence or willful misconduct. Without limiting the generality of the
foregoing, the Administrative Agent:
(a) may consult with legal counsel (including counsel for the Seller, the
Originators or the Collection Agent), independent certified public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts;
(b) makes no warranty or representation to any Investor or Bank (whether written
or oral) and shall not be responsible to any Investor or Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement;
(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Seller, the Originators or the Collection Agent or to inspect the
property (including the books and records) of the Seller or the Collection
Agent;
(d) shall not be responsible to any Investor or Bank for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(e) shall incur no liability under or in respect of this Agreement by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by telecopier or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

 

23



--------------------------------------------------------------------------------



 



SECTION 5.03. Indemnification of Administrative Agent.
Each Bank agrees to indemnify the Administrative Agent, solely in its capacity
as Administrative Agent (to the extent not reimbursed by or on behalf of the
Seller), ratably according to its respective Bank Commitment, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
the other transactions related hereto or any action taken or omitted by the
Administrative Agent under this Agreement or the other transaction related
hereto, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.
SECTION 5.04. Credit Agricole and Affiliates.
With respect to any Receivable Interest or interest therein owned by it, Credit
Agricole shall have the same rights and powers under this Agreement as any Bank
and may exercise the same as though it were not Administrative Agent. Credit
Agricole and any of its Affiliates may generally engage in any kind of business
with the Seller, the Collection Agent, the Originators or any Obligor, any of
their respective Affiliates and any Person who may do business with or own
securities of the Seller, the Collection Agent, the Originators or any Obligor
or any of their respective Affiliates, all as if Credit Agricole were not the
Administrative Agent and without any duty to account therefor to the Investors
or the Banks.
SECTION 5.05. Bank’s Purchase Decision.
Each Bank acknowledges that it has, independently and without reliance upon the
Administrative Agent, any of its Affiliates or any other Bank and based on such
documents and information as they have deemed appropriate, made their own
evaluation and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any of their Affiliates or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement.
SECTION 5.06. [Reserved]
SECTION 5.07. Notice of Event of Termination.
Neither any Purchaser Agent nor the Administrative Agent shall be deemed to have
knowledge or notice of the occurrence of an Event of Termination unless such
Person has received notice from another Purchaser Agent, a Purchaser, the Seller
or the Collection Agent referring to this Agreement, stating that an Event of
Termination has occurred hereunder and describing such Event of Termination. If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Purchaser Agent whereupon each such Purchaser Agent shall
promptly give notice thereof to its Purchasers. In the event that either
Purchaser Agent receives such a notice, it shall promptly give notice thereof to
the Administrative Agent, the Purchasers and the other Purchaser Agent. The
Administrative Agent shall take such action concerning an Event of Termination
as may be directed by the Purchaser Agents (unless such action otherwise
requires the consent of all Purchasers), but until the Administrative Agent
receives such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrative Agent deems advisable and in the best interests of the Purchasers
and Purchaser Agents.

 

24



--------------------------------------------------------------------------------



 



ARTICLE VI
THE PURCHASER AGENTS
SECTION 6.01. Authorization.
Atlantic, Credit Agricole, and each Bank or other Person that has entered into
an Assignment and Acceptance with Atlantic or Credit Agricole and each assignee
(directly or indirectly) of any such Purchaser, Bank or other Person, which
assignee has entered into an Assignment and Acceptance has appointed Credit
Agricole as its Purchaser Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to such Purchaser
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. Liberty, Scotia Capital, and each Bank or other Person that
has entered into an Assignment and Acceptance with Liberty or Scotia Capital and
each assignee (directly or indirectly) of any such Purchaser, Bank or other
Person, which assignee has entered into an Assignment and Acceptance has
appointed Scotia Capital as its Purchaser Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
such Purchaser Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.
As to any matters not expressly provided for by this Agreement (including,
without limitation, enforcement of this Agreement), a Purchaser Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the majority of its related
Banks, and such instructions shall be binding upon all of its related Investors
and Banks; provided, however, that such Purchaser Agent shall not be required to
take any action which exposes such Purchaser Agent to personal liability or
which is contrary to this Agreement or applicable law.
SECTION 6.02. Reliance by Purchaser Agent.
No Purchaser Agent or any of its respective directors, officers, agents,
representatives, employees, attorneys-in-fact or Affiliates shall be liable for
any action taken or omitted to be taken by it or them (in their capacity as or
on behalf of such Purchaser Agent) under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, a Purchaser Agent:
(a) may consult with legal counsel, independent certified public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts;

 

25



--------------------------------------------------------------------------------



 



(b) makes no warranty or representation to the Administrative Agent, any other
Purchaser Agent, any Investor or Bank (whether written or oral) and shall not be
responsible to the Administrative Agent, any other Purchaser Agent, any Investor
or Bank for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement;
(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Transaction Document on the part of the Seller, any Originator, the Banks
or the Collection Agent or to inspect the property (including the books and
records) of the Seller, any Originator, the Banks or the Collection Agent;
(d) shall not be responsible to the Administrative Agent, any other Purchaser
Agent, any Investor or Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and
(e) shall incur no liability under or in respect of this Agreement by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by telecopier or telex) believed by it to be
genuine and signed or sent by the proper party or parties.
SECTION 6.03. Agent and Affiliates.
With respect to any Receivables Interest or interest therein owned by a
Purchaser Agent, such Purchaser Agent shall have the same rights and powers
under this Agreement as would any Bank and may exercise the same as though it
were not a Purchaser Agent. A Purchaser Agent and its respective Affiliates may
generally engage in any kind of business with the Seller, the Collection Agent,
the Banks, any Originator or any Obligor, any of their respective Affiliates and
any Person who may do business with or own securities of the Seller, the
Collection Agent, the Banks, any Originator or any Obligor or any of their
respective Affiliates, all as if such Purchaser Agent were not a Purchaser Agent
and without any duty to account therefor to the Investors or the Banks. If any
Purchaser Agent is removed as a Purchaser Agent, such removal will not affect
the rights and interests of such Purchaser Agent as a Bank.
SECTION 6.04. Notices.
A Purchaser Agent shall give each of its related Investors and Banks prompt
notice of each written notice received by it from the Seller or the
Administrative Agent pursuant to the terms of this Agreement.

 

26



--------------------------------------------------------------------------------



 



SECTION 6.05. Bank’s Purchase Decision.
Each Bank acknowledges that it has, independently and without reliance upon any
Purchaser Agent, any of its Affiliates or any other Bank and based on such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Agreement. Each Bank also acknowledges that it
will, independently and without reliance upon any Purchaser Agent, any of its
Affiliates or any other Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under this Agreement.
ARTICLE VII
MISCELLANEOUS
SECTION 7.01. Amendments, Etc.
No amendment or waiver of any provision of this Agreement and no consent to any
departure by the Seller or the Collection Agent therefrom shall be effective
unless in a writing signed by the Administrative Agent, the Banks, and each of
the Purchaser Agents, as agent for the related Purchaser, and, in the case of
any amendment, also signed by the Seller; provided, however, that no amendment
shall, unless signed by the Collection Agent in addition to the Administrative
Agent and the Purchaser Agents, affect the rights or duties of the Collection
Agent under this Agreement and provided further that any such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that, if required by the
securitization program documents governing any Purchaser’s commercial paper
program, no such amendment shall be effective until each rating agency rating
the Commercial Paper has received written notice of such amendment and, in the
case of material amendments, notified the related Purchaser Agent in writing
that such action will not result in a reduction or withdrawal of the rating of
any Commercial Paper. No failure on the part of the Investors, the Banks, the
Administrative Agent or the Purchaser Agents to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.
SECTION 7.02. Notices, Etc.
All notices, demands, consents, requests, reports and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(which shall include electronic transmission), shall be personally delivered,
express couriered, electronically transmitted (in which case receipt shall be
confirmed by telephone or return electronic transmission) or mailed by
registered or certified mail and shall, unless otherwise expressly provided
herein, be effective when received at the address specified below for the listed
parties or at such other address as shall be specified in a written notice
furnished to the other parties hereunder.

 

27



--------------------------------------------------------------------------------



 



If to the Seller:
UNITED RENTALS RECEIVABLES LLC II
Five Greenwich Office Park
Greenwich, CT 06830
Attention: Treasurer or Assistant Treasurer
Tel. No.: (203) 618-7202
Facsimile No.: (203) 622-4325
If to the Collection Agent:
UNITED RENTALS, INC.
5 Greenwich Office Park
Greenwich, CT 06830
Attention: Treasurer or Assistant Treasurer
Tel. No.: (203) 618-7202
Facsimile No.: (203) 622-4325
If to the Atlantic Purchaser Agent or the Administrative Agent:
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
1301 Avenue of the Americas
New York, NY 10019
Attention: Deric Bradford and Roman Burt
Tel. No.: (212) 261-3470, (212) 261-3996
Facsimile No.: (212) 459-3258
deric.bradford@ca-cib.com
roman.burt@ca-cib.com
If to the Liberty Purchaser Agent:
THE BANK OF NOVA SCOTIA
1 Liberty Plaza, 26th Floor
New York, NY 10006
Attention: Luke Evans / Alexander Jurecky
Tel. No.: (212) 225-5118 / (212) 225-5087
Facsimile No.: (212) 225-5290
If to a Purchaser:
ATLANTIC ASSET SECURITIZATION LLC
c/o Lord Securities Corporation
Two Wall Street, 19th Floor
New York, NY 10005
Tel. No.: (212) 346-9000
Facsimile No.: (212) 346-9012

 

28



--------------------------------------------------------------------------------



 



LIBERTY STREET FUNDING LLC
Global Securitization
445 Broad Hollow Rd.
Melville, NY 11747
Tel.No.: (631) 587-4700
Facsimile No.: (212) 302-8767
If to the Banks:
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
1301 Avenue of the Americas
New York, NY 10019
Attention: Deric Bradford and Roman Burt
Tel. No.: (212) 261-3470, (212) 261-3996
Facsimile No.: (212) 459-3258
deric.bradford@ca-cib.com
roman.burt@ca-cib.com
THE BANK OF NOVA SCOTIA
1 Liberty Plaza, 26th Floor
New York, NY 10006
Attention: Luke Evans / Alexander Jurecky
Tel. No.: (212) 225-5118 / (212) 225-5087
Facsimile No.: (212) 225-5290
SECTION 7.03. Assignability.
(a) This Agreement and the Investors’ rights and obligations herein (including
ownership of each Receivable Interest in the Pool Receivables) shall be
assignable by participation or otherwise in whole or in part by the Investors
and their successors and assigns with the prior written consent of the Seller,
which consent shall not be unreasonably withheld or delayed; provided, however,
that the Seller’s consent shall not be required for any assignment or
participation from an Investor pursuant to the terms of its applicable liquidity
agreement. Each assignor of a Receivable Interest in the Pool Receivables or any
interest therein shall notify the applicable Purchaser Agent, the Administrative
Agent and the Seller of any such assignment. Each assignor of a Receivable
Interest in the Pool Receivables may, in connection with the assignment or
participation, disclose to the assignee or participant any information relating
to the Seller or the Receivables that was furnished to such assignor by or on
behalf of the Seller or by the Administrative Agent and the related Purchaser
Agent; provided that prior to any such disclosure, the assignee or participant
agrees to preserve the confidentiality of any confidential information relating
to the Seller received by it from any of the foregoing entities on terms
substantially similar to those set forth in Section 7.06.
(b) Each Bank may assign, with the prior written consent of the Seller, which
consent shall not be unreasonably withheld or delayed, to any Eligible Assignee
or to any other Bank all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Bank
Commitment and any Receivable Interests in the Pool Receivables or interests
therein owned by it). The parties to each such assignment shall execute and
deliver to the Administrative Agent and the related Purchaser Agent an
Assignment and Acceptance. In addition, Credit Agricole, Scotia Capital or any
of their respective Affiliates may assign any of its rights (including, without
limitation, rights to payment of Capital and Yield) under this Agreement to any
Federal Reserve Bank without notice to or consent of the Seller, the
Administrative Agent or the Purchaser Agent.

 

29



--------------------------------------------------------------------------------



 



(c) Subject to the prior written consent of the Seller, which consent shall not
be unreasonably withheld or delayed, this Agreement and the rights and
obligations of each Purchaser Agent and the Administrative Agent herein shall be
assignable by each Purchaser Agent and the Administrative Agent and its
successors and assigns.
(d) Neither the Seller nor the Collection Agent may assign its rights or
obligations hereunder or any interest herein without the prior written consent
of the Administrative Agent and each Purchaser Agent, which consent shall not be
unreasonably withheld or delayed.
(e) Without limiting any other rights that may be available under applicable
law, the rights of the Investors may be enforced through them or by their
agents.
SECTION 7.04. Costs, Expenses and Taxes.
(a) In addition to the rights of indemnification granted under Section 3.01
hereof, the Seller agrees to pay on demand all reasonable and documented costs
and expenses in connection with the preparation, execution, delivery and
administration (including periodic auditing of Pool Receivables) of this
Agreement, any asset purchase agreement or similar agreement relating to the
sale or transfer of interests in Receivable Interests in the Pool Receivables
and the other documents and agreements to be delivered hereunder and thereunder,
including, without limitation, the reasonable and documented fees and
out-of-pocket expenses of one firm of primary counsel for the Administrative
Agent and the Purchaser Agents, the Purchasers, Credit Agricole and Scotia
Capital and their respective Affiliates and agents with respect thereto and with
respect to advising the Administrative Agent and the Purchaser Agents, the
Purchasers, Credit Agricole and Scotia Capital and their respective Affiliates
and agents as to their rights and remedies under this Agreement, the fees of the
Rating Agencies associated with reviewing the Transaction Documents and
providing the rating confirmations of each Purchaser’s Commercial Paper required
in connection with the execution of this Agreement, and all costs and expenses,
if any (including reasonable and documented attorneys’ fees and expenses of one
firm of primary counsel), of the Administrative Agent and the Purchaser Agents,
the Investors, the Banks and their respective Affiliates and agents, in
connection with the enforcement of this Agreement and the other documents and
agreements to be delivered hereunder.
(b) To the extent not otherwise included in the Investor Rate, the Seller shall
pay, promptly upon the receipt of an invoice, (i) any and all commissions of
placement agents and commercial paper dealers in respect of commercial paper
notes issued to fund the purchase or maintenance of any Receivable Interest in
the Pool Receivables, (ii) all reasonable costs and expenses of any issuing and
paying agent or other Person responsible for the administration of the
Purchasers’ commercial paper program in connection with the preparation,
completion, issuance, delivery or payment of commercial paper notes issued to
fund the purchase or maintenance of any Receivable Interest in the Pool
Receivables and (iii) any and all stamp and other taxes and fees payable in
connection with the execution, delivery, filing and recording of this Agreement
or the other documents or agreements to be delivered hereunder. The Seller
agrees to save each Indemnified Party harmless from and against any liabilities
with respect to or resulting from any delay by the Seller in paying or omission
to pay such taxes and fees.

 

30



--------------------------------------------------------------------------------



 



(c) The Seller also shall pay on demand all other reasonable and documented
costs, expenses and taxes (excluding income taxes) incurred by a Purchaser or
any stockholder or agent of a Purchaser (“Other Costs”), including the
reasonable cost of administering the operations of such Purchaser, the
reasonable cost of auditing such Purchaser’s books by certified public
accountants, the cost of rating such Purchaser’s commercial paper by independent
financial Rating Agencies, the taxes (excluding income taxes) resulting from
such Purchaser’s operations, and the reasonable and documented fees and
out-of-pocket expenses of counsel for any stockholder or agent of such Purchaser
with respect to advising as to rights and remedies under this Agreement, the
enforcement of this Agreement or advising as to matters relating to such
Purchaser’s operations; provided that the Seller and any other Persons who from
time to time sell receivables or interests therein to a Purchaser (“Other
Sellers”) each shall be liable for such Other Costs ratably in accordance with
such Person’s usage under its respective facility; and provided further that if
such Other Costs are attributable to the Seller and not attributable to any
Other Seller, the Seller shall be solely liable for such Other Costs.
SECTION 7.05. No Proceedings.
Each of the Seller, the Administrative Agent, the Purchaser Agents, the
Collection Agent, each Investor, each Bank, each assignee of a Receivable
Interest or any interest therein and each entity that enters into a commitment
to purchase Receivable Interests or interests therein hereby agrees that it will
not institute against, or join any other Person in instituting against, a
Purchaser any proceeding of the type referred to in paragraph (g) of Exhibit V
for one year and one day after the latest maturing commercial paper note issued
by such Purchaser is paid in full.
SECTION 7.06. Confidentiality.
Each of the parties agrees to maintain the confidentiality of this Agreement and
other Transaction Documents (and all drafts thereof); provided that this
Agreement may be disclosed to (a) each of the party’s officers, directors,
employees, outside auditors, legal counsel and Affiliates who agree to hold such
information confidential and then only in connection with the proposed
transaction, (b) third parties who agree in writing to hold such information
confidential, (c) any other commercial paper conduit administered by Credit
Agricole or Scotia Capital, (d) any current or prospective participant in the
commercial paper issuance program of the Purchasers or any other commercial
paper conduit administered by Credit Agricole or Scotia Capital including but
not limited to representatives of Rating Agencies, liquidity providers,
commercial paper placement agents and commercial paper dealers; and provided
further that this Agreement may be disclosed if required by applicable law,
regulations or legal process, including a filing with the Securities and
Exchange Commission through the EDGAR electronic filing system, or the listing
or quotation requirements of any exchange or quotation system on which
securities of it or its parent or other Affiliates may be listed or quoted.
Officers, directors, employees and agents of Credit Agricole and Scotia Capital
shall at all times have the right to share information received from United
Rentals and its affiliates to appropriate parties in connection with the
proposed transaction on a confidential basis.

 

31



--------------------------------------------------------------------------------



 



SECTION 7.07. Governing Law.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO), EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN THE RECEIVABLES
AND IN THE OTHER ITEMS DESCRIBED IN SECTION 1.09, OR REMEDIES HEREUNDER IN
RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF NEW YORK.
SECTION 7.08. SUBMISSION TO JURISDICTION.
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION WITH RESPECT TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS THAT MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
SECTION 7.09. WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE PURCHASES OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

 

32



--------------------------------------------------------------------------------



 



SECTION 7.10. Execution in Counterparts.
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 7.11. Survival of Termination.
The provisions of Sections 1.08, 3.01, 4.07, 7.04, 7.05, 7.06, 7.13 and 7.14
shall survive any termination of this Agreement.
SECTION 7.12. Severability.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
SECTION 7.13. Excess Funds.
A Purchaser shall not be obligated to pay any amount pursuant to this Agreement
unless such Purchaser has excess cash flow from operations or has received funds
with respect to such obligation that may be used to make such payment and which
funds or excess cash flow are not required to repay when due its Commercial
Paper or other short-term funding backing its Commercial Paper. Any amount that
such Purchaser does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim, as defined in Section 101(5) of the Federal
Bankruptcy Code, against such Purchaser for any insufficiency unless and until
such Purchaser does have excess cash flow or excess funds.
SECTION 7.14. No Recourse.
(a) The obligations of a Purchaser under this Agreement are solely the corporate
obligations of such Purchaser.

 

33



--------------------------------------------------------------------------------



 



(b) No recourse shall be had for the payment of any amount owing by Atlantic
under this Agreement, or for the payment by Atlantic of any other obligation or
claim of or against Atlantic arising out of or based on this Agreement, against
Lord Securities Corporation, a Delaware corporation (“Lord”) or against any
stockholder, employee, officer, director or incorporator of Atlantic. For
purposes of this Section, the term “Lord” shall mean and include Lord and all
affiliates thereof and any employee, officer, director, incorporator,
stockholder or beneficial owner of any of them; provided, however, that Atlantic
shall not be considered to be an affiliate of Lord for purposes of this Section.
(c) No recourse shall be had for the payment of any amount owing by Liberty
under this Agreement, or for the payment by Liberty of any other obligation or
claim of or against Liberty arising out of or based on this Agreement, against
Global Securitization Services, a Delaware corporation (“Global”) or against any
stockholder, employee, officer, director or incorporator of Liberty. For
purposes of this Section, the term “Global” shall mean and include Global and
all affiliates thereof and any employee, officer, director, incorporator,
stockholder or beneficial owner of any of them; provided, however, that Liberty
shall not be considered to be an affiliate of Global for purposes of this
Section.

 

34



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

          SELLER:  UNITED RENTALS RECEIVABLES LLC II
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris        Title:  
Vice President and Treasurer   

          COLLECTION AGENT:  UNITED RENTALS, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris        Title:  
Senior Vice President and Treasurer   

          PURCHASERS:  ATLANTIC ASSET SECURITIZATION LLC
      By:   CREDIT AGRICOLE CORPORATE AND         INVESTMENT BANK, as
Attorney-in-Fact              By:   /s/ Sam Pilcer       Name:   Sam Pilcer     
  Title:   Managing Director   

            By:   /s/ Konstantina Kourmpetis       Name:   Konstantina
Kourmpetis        Title:   Managing Director   

            LIBERTY STREET FUNDING LLC
      By:   /s/ Frank B. Bilotta       Name:   Frank B. Bilotta        Title:  
President   

Signature Page — Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



          PURCHASER AGENTS:  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
      By:   /s/ Sam Pilcer       Name:   Sam Pilcer        Title:   Managing
Director   

            By:   /s/ Konstantina Kourmpetis       Name:   Konstantina
Kourmpetis        Title:   Managing Director   

            THE BANK OF NOVA SCOTIA
      By:   /s/ Luke Evans        Name:   Luke Evans        Title:   Director   

          ADMINISTRATIVE AGENT:   CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
      By:   /s/ Sam Pilcer       Name:   Sam Pilcer        Title:   Managing
Director   

            By:   /s/ Konstantina Kourmpetis       Name:   Konstantina
Kourmpetis        Title:   Managing Director   

Signature Page — Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



          BANKS:  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
      By:   /s/ Sam Pilcer       Name:   Sam Pilcer        Title:   Managing
Director   

            By:   /s/ Konstantina Kourmpetis       Name:   Konstantina
Kourmpetis        Title:   Managing Director   

            Percentage: 50.00%

THE BANK OF NOVA SCOTIA
      By:   /s/ Luke Evans       Name:   Luke Evans        Title:   Director   

Percentage: 50.00%
Signature Page — Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
As used in the Agreement (including its Exhibits and Annexes), the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Agent” means Credit Agricole Corporate and Investment Bank, in
its capacity as administrative agent for the banks, or any successor
administrative agent.
“Administrative Agent’s Account” means the special account (account number
01-25680-0001-00-001) of the Administrative Agent maintained at the office of
Credit Agricole Corporate and Investment Bank, ABA 026008073.
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, but shall not include the liens
in favor of the Seller or Administrative Agent.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.
“Aged Receivables Ratio” means the percentage equivalent of a fraction, computed
as of the last day of each calendar month, obtained by dividing (a) the sum of
(i) the Outstanding Balance of Pool Receivables that were 121 to 150 days past
due as of the last day of such month, excluding Pool Receivables that have been
written off at any time after the date on which they were 120 days past due,
(ii) (without duplication of any amounts included in clause (i) or (iii)) the
Outstanding Balance of Pool Receivables that were less than 121 days past due as
of the last day of such month and that, consistent with the Credit and
Collection Policy, were written off as uncollectible during such month
(excluding write-offs of United Rentals General Account numbered “6661xxx”), and
(iii) (without duplication of any amounts included in clause (i) or (ii)) the
Outstanding Balance of Pool Receivables that were less than 121 days past due as
of the last day of such month, as to which the Obligor thereof or any other
Person obligated thereon or owning any Related Security in respect thereof has
taken any action, or suffered any event to occur, of the type described in
paragraph (g) of Exhibit V, by (b) the aggregate dollar amount of all Pool
Receivables created during the month ended five months prior to the most recent
month-end.

 

 



--------------------------------------------------------------------------------



 



“Alternate Base Rate” means:
(a) For Credit Agricole, Atlantic and each other Bank for Atlantic, on any date,
a fluctuating interest rate per annum as shall be in effect from time to time,
which rate shall be at all times equal to the higher of:
(i) the rate of interest determined by Credit Agricole in New York, New York,
from time to time in its sole discretion, as its prime commercial lending rate
(which rate is not necessarily the lowest rate that Credit Agricole charges any
corporate customer)(the “Credit Agricole Prime Rate”); and
(ii) the Federal Funds Rate plus 0.50% per annum; and
(b) For Scotia Capital, Liberty and each other Bank for Scotia Capital, on any
date, a fluctuating interest rate per annum as shall be in effect from time to
time, which rate shall be at all times equal to the higher of:
(i) the rate of interest determined by Scotia Capital in New York, New York,
from time to time in its sole discretion, as its prime commercial lending rate
(which rate is not necessarily the lowest rate that Scotia Capital charges any
corporate customer); and
(ii) the Federal Funds Rate plus 0.50% per annum.
“Assignee Rate” for any Fixed Period for any Receivable Interest in the Pool
Receivables means an interest rate per annum equal to the applicable percentage
per annum (set forth in the Fee Agreements) above the Eurodollar Rate (Reserve
Adjusted) for such Fixed Period; provided, however, that in the case of:
(a) any Fixed Period on or prior to the first day that an Investor or Bank shall
have notified its Purchaser Agent that:
(i) the introduction of or any change in or in the interpretation of any
applicable law or regulation makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for such Investor or Bank to
fund such Receivable Interest in the Pool Receivables at the rate set forth
above (and such Investor or Bank shall not have subsequently notified its
Purchaser Agent that such circumstances no longer exist),
(ii) dollar deposits in the relevant amounts and for the relevant Fixed Period
are not available,
(iii) adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate (Reserve Adjusted) for the relevant Fixed Period, or
(iv) the Eurodollar Rate (Reserve Adjusted) determined pursuant hereto does not
accurately reflect the cost to the Investors or the Banks (as conclusively
determined by the related Purchaser Agent) of maintaining Receivable Interests
during such Fixed Period,
(b) any Fixed Period of one to and including 29 days (other than a Fixed Period
that corresponds to the month of February or that begins on a day in the month
of February and runs to the numerically corresponding day of the following
month),

 

I-2



--------------------------------------------------------------------------------



 



(c) any Fixed Period as to which the related Purchaser Agent does not receive
notice, by no later than 12:00 noon (New York City time) on the third Business
Day preceding the first day of such Fixed Period, that the related Receivable
Interest will not be funded by issuance of commercial paper, or
(d) any Fixed Period for a Receivable Interest the Capital of which allocated to
the Investors or Banks is less than $500,000,
the “Assignee Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Alternate Base Rate in effect on the first day of such Fixed
Period; provided further that after the occurrence and during the continuation
of an Event of Termination, the “Assignee Rate” for each Fixed Period shall be
an interest rate per annum equal to 2% plus the Alternate Base Rate in effect on
the first day of such Fixed Period.
“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank and an Eligible Assignee and approved by the related Purchaser
Agent, pursuant to which such Eligible Assignee may become a party to the
Agreement as a Bank.
“Atlantic Purchaser Agent” means Credit Agricole Corporate and Investment Bank
and its successors and assigns.
“Bank Commitment” of any Bank means, (a) with respect to Credit Agricole,
$150,000,000, or such amount as reduced by any Assignment and Acceptance entered
into with other Banks; (b) with respect to Scotia Capital, $150,000,000, or such
amount as reduced by any Assignment and Acceptance entered into with other
Banks; or (c) with respect to a Bank that has entered into an Assignment and
Acceptance, the amount set forth therein as such Bank’s Bank Commitment, in each
case as such amount may be reduced by an Assignment and Acceptance entered into
between such Bank and an Eligible Assignee, and as may be further reduced (or
terminated) pursuant to the next sentence. Any reduction (or termination) of the
Purchase Limit pursuant to the terms of the Agreement shall reduce ratably (or
terminate) each Bank’s Bank Commitment.
“Banks” means each of Credit Agricole, Scotia Capital and each respective
Eligible Assignee that shall become a party to the Agreement pursuant to
Section 7.03.
“Broken Funding Costs” means for any Receivable Interest that is assigned or
terminated prior to the date on which it was originally scheduled to end, an
amount equal to the excess, if any, of (A) the Yield that would have accrued
during the remainder of the tranche periods for Commercial Paper determined by
the applicable Purchaser Agent to relate to such Receivable Interest (as
applicable) subsequent to the date of such reduction, assignment or termination
of the Outstanding Balance of such Receivable Interest if such reduction,
assignment or termination had not occurred, over (B) the sum of (x) to the
extent all or a portion of such Outstanding Balance is allocated to another
Receivable Interest, the amount of Yield actually accrued during the remainder
of such period on such Outstanding Balance for the new Receivable Interest, and
(y) to the extent such Outstanding Balance is not allocated to another
Receivable Interest, the income, if any, actually received during the remainder
of such period by the holder of such Receivable Interest from investing the
portion of such Outstanding Balance not so allocated. In the event that the
amount referred to in clause (B) exceeds the amount referred to in clause (A),
the relevant Purchaser or Purchasers agree to pay to the Seller the amount of
such excess.

 

I-3



--------------------------------------------------------------------------------



 



“Business Day” means any day (other than a Saturday or Sunday) that (a) banks
are not authorized or required to close in New York City and (b) if this
definition of “Business Day” is utilized in connection with the Eurodollar Rate,
dealings are carried out in the London interbank market.
“Capital” of each Receivable Interest in the Pool Receivables means the original
amount paid to the Seller for such Receivable Interest in the Pool Receivables
at the time of its purchase by a Purchaser or a Bank pursuant to the Agreement,
or such amount divided or combined in accordance with Section 1.07, in each case
reduced from time to time by Collections distributed on account of such Capital
pursuant to Section 1.04(d) or Section 1.04(h) of the Agreement; provided that
if such Capital shall have been reduced by any distribution and thereafter all
or a portion of such distribution is rescinded or must otherwise be returned for
any reason, such Capital shall be increased by the amount of such rescinded or
returned distribution, as though it had not been made.
“Change of Control” means (a) any Person or group of Persons (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, but in the
case of the Company, excluding United Rentals) shall acquire beneficial
ownership (within the meaning of Rules 13d-3 and 13d-5 promulgated under the
Securities Exchange Act of 1934) of 50% or more of the total voting stock of
United Rentals; (b) during any two-year period, individuals who at the beginning
of such period constituted United Rentals Board of Directors (together with any
new directors whose election by United Rentals Board of Directors or whose
nomination for election by United Rentals shareholders was approved by a vote of
the majority of directors then still in office who either were directors at
beginning of such period or whose election or nomination was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of United Rentals; (c) any “Change of Control” or similar event,
however denominated, shall occur under, and as defined in, the Credit Agreement;
or (d) the Seller shall cease to be a direct or indirect, wholly owned
Subsidiary of United Rentals; provided, however, that any Originator or any
Subsidiary of an Originator, in each case excluding the Seller, may be merged or
amalgamated with or into any other Originator or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of (each, an “Affiliate Transfer”), in one transaction or a
series of transactions, to any other such Originator (and, subsequent to such
Affiliate Transfer, to liquidate, wind-up or dissolve the transferring
Originator if such Originator holds no remaining assets and any outstanding
obligations hereunder have been assumed by the transferee).
“Collateral” means each Receivable and the Related Security and Collections with
respect to, and other proceeds of, such Receivable and Related Security and the
collateral security referred to in Section 1.09 of the Agreement.
“Collection Account” means any joint deposit accounts, lock-box account or any
account into which credit card collections are deposited, which the Seller
maintains with the Qualified Intermediary for the purpose of receiving
Collections.

 

I-4



--------------------------------------------------------------------------------



 



“Collection Agent” means at any time the Person then authorized pursuant to
Article IV to service, administer and collect Pool Receivables.
“Collection Agent Default” has the meaning specified in Exhibit VI hereto.
“Collection Agent Fee” has the meaning specified in Section 1.05(a).
“Collection Agent Fee Reserve” for any Receivable Interest in the Pool
Receivables at any time means the sum of (a) the unpaid Collection Agent Fee
relating to such Receivable Interest in the Pool Receivables accrued to such
time, plus (b) an amount equal to the product of (i) the Outstanding Balance of
such Receivable Interest in the Pool Receivables on such date, (ii) the
percentage per annum at which the Collection Agent Fee is accruing on such date,
(iii) a stress factor of 2.25 and (iv) a fraction having the Days Sales
Outstanding as its numerator and 360 as its denominator.
“Collections” means, with respect to any Receivable, (a) all funds that are
received by the Seller or the Collection Agent in payment of any amounts owed in
respect of such Receivable (including, without limitation, purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including, without limitation, insurance payments
and net proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other party directly or
indirectly liable for the payment of such Receivable and available to be applied
thereon), (b) all Collections deemed to have been received pursuant to
Section 1.04 and (c) all other proceeds of such Receivable.
“Commercial Paper” means promissory notes of a Purchaser issued by such
Purchaser in the commercial paper market.
“Commitment Termination Date” means the earliest of (a) September 26, 2012 (or
the date so extended, or otherwise modified in a written agreement pursuant to
Section 1.13) (b) the Facility Termination Date, (c) the date determined
pursuant to Section 2.02, and (d) the date the Purchase Limit reduces to zero.
“Concentration Percentage” for any Obligor means at any time 2%; provided that
in the case of an Obligor with any Affiliated Obligor, the Concentration
Percentage shall be calculated as if such Obligor and such Affiliated Obligor
are one Obligor.
“Contract” means with respect to any Receivable, an agreement between an
Originator and any Obligor, pursuant to or under which such Obligor shall be
obligated to pay for goods or services from time to time.
“Controlled Account” means a deposit account maintained at the Controlled
Account Bank for the purpose of receiving deposited Collections.
“Controlled Account Agreement” means an agreement between United Rentals, the
Seller and each Controlled Account Bank reasonably acceptable to the
Administrative Agent; provided that the Controlled Account Agreements entered
into on the date hereof shall be deemed to be reasonably acceptable to the
Administrative Agent.

 

I-5



--------------------------------------------------------------------------------



 



“Controlled Account Bank” means the bank or other financial institution holding
the Controlled Account.
“Credit Agreement” means the Credit Agreement, dated as of June 9, 2008, by and
among the financial institutions named therein, as the Lenders, Bank of America,
N.A., as Agent, U.S. Swingline Lender and Letter of Credit Issuer, Bank of
America, N.A. (acting through its Canadian Branch), as Canadian Swingline Lender
and as a Canadian Funding Bank, UBS Securities LLC, as the Syndication Agent,
UBS AG Canada Branch, as a Canadian Funding Bank, Wachovia Bank, National
Association, as Co-Documentation Agent, Wachovia Capital Finance Corporation
(Canada), as a Canadian Funding Bank, Wells Fargo Foothill, LLC, as
Co-Documentation Agent, United Rentals (North America), Inc. and certain of its
Subsidiaries, as the U.S. Borrowers, United Rentals, Inc. and certain of its
Subsidiaries, as the Guarantors, United Rentals of Canada, Inc. and United
Rentals Alberta Holding, LP, as the Canadian Borrowers, United Rentals Financing
Limited Partnership, as the Specified Loan Borrower, Banc of America Securities
LLC and UBS Securities LLC, as the Joint Lead Arrangers, and Banc of America
Securities LLC, UBS Securities LLC and Wachovia Capital Markets, LLC, as the
Joint Book Managers, as amended to date, and as the same may, from time to time,
be amended, waived, modified, supplemented or replaced but only to the extent
that the Purchaser Agents approve such amendment, waiver, modification or
supplement for the purposes of incorporation of such amendment, waiver,
modification, supplement or replacement herein.
“Credit Agricole” has the meaning as set forth in the preamble to this Agreement
and its successor and assigns.
“Credit Agricole Fee Agreement” means the separate fee agreement, dated on or
about the date hereof, pertaining to fees among the Seller and Credit Agricole
as Atlantic Purchaser Agent and as the Administrative Agent, as the same may be
amended or restated from time to time.
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Seller in effect on the date of the Agreement and
described in Annex C hereto, as modified in compliance with the Agreement.
“Daily Report” means a report, in substantially the form of Annex G-2 hereto,
furnished by the Collection Agent to the Administrative Agent and to each
Purchaser Agent as required pursuant to Article IV of the Agreement.
“Daily Report Trigger Event” means a breach of one or more of the following
financial covenants:
(a) The Fixed Charge Coverage Ratio is less than 1.10 to 1 on any day; or
(b) The Senior Secured Leverage Ratio is greater than 1.75 to 1 on any day.
“Days Sales Outstanding” means the product of (a) the number of days in the
month most recently ended and (b) the amount obtained by dividing (i) the
Outstanding Balance of Pool Receivables for such month by (ii) the aggregate
dollar amount of Receivables created for such month.

 

I-6



--------------------------------------------------------------------------------



 



“Debt” has the meaning specified in the Credit Agreement.
“Default Ratio” means the percentage equivalent of a fraction, computed as of
the last day of each calendar month, obtained by dividing (a) the aggregate
Outstanding Balance of all Pool Receivables that were Defaulted Receivables on
the last day of each such month or that would have been Defaulted Receivables on
such day had they not been written off the books of the applicable Originator or
the Seller during such month by (b) the aggregate Outstanding Balance of all
Pool Receivables on such day.
“Defaulted Receivable” means a Receivable:
(a) as to which any payment, or part thereof, remains unpaid for 121 or more
days from the original due date for such payment;
(b) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in paragraph (g) of Exhibit V; or
(c) that, consistent with the Credit and Collection Policy, would be written off
as uncollectible.
“Deferred Purchase Price” has the meaning specified in the Purchase Agreement.
“Delinquency Ratio” means the percentage equivalent of a fraction, computed as
of the last day of each calendar month, obtained by dividing (a) the aggregate
Outstanding Balance of all Pool Receivables that were Delinquent Receivables as
of the last day of such month by (b) the aggregate Outstanding Balance of all
Receivables on such day.
“Delinquent Receivable” means a Pool Receivable that is not a Defaulted
Receivable and:
(a) that any payment, or part thereof, remains unpaid for 61 or more days from
the original due date for such payment; and
(b) that, consistent with the Credit and Collection Policy, would be classified
as delinquent.
“Designated Obligor” means, at any time, each Obligor; provided, however, that
any Obligor shall cease to be a Designated Obligor upon notice by the
Administrative Agent to the Seller.
“Dilution” means, with respect to any Pool Receivable, the aggregate amount of
any reductions or adjustments in the Outstanding Balance of such Receivable as a
result of any defective, rejected, returned, repossessed or foreclosed goods or
services or any rebate, sales allowance, cash discount or other adjustment or
setoff.
“Dilution Ratio” means for any month, the percentage equivalent of a fraction,
the numerator of which is equal to the dollar amount of Dilutions occurring
during such month, and the denominator of which is equal to the aggregate
Outstanding Balance of all Receivables as of the last day of such month.

 

I-7



--------------------------------------------------------------------------------



 



“Dilution Reserve” for any Receivable Interest at any time means an amount equal
to (a) the Net Receivables Pool Balance on such date multiplied by (b) the
Dilution Reserve Percentage at such time.
“Dilution Reserve Percentage” means for any Receivable Interest at any time an
amount equal to:
[(Stress Factor x Expected Dilution Ratio) + (Dilution Volatility)]
multiplied by the Dilution Horizon Ratio
Where:
Stress Factor = 2.25
Expected Dilution Ratio = the twelve month rolling average of the Reserve
Dilution Ratio
Dilution Volatility = (Dilution Spike — Expected Dilution Ratio) x (Dilution
Spike divided by Expected Dilution Ratio)
Dilution Spike = the highest Reserve Dilution Ratio as of the last day of each
of the twelve months immediately preceding such day
Dilution Horizon Ratio = the aggregate amount of newly generated Receivables
during the most recent two months divided by the Net Receivables Pool Balance as
of the last day of the most recent month.
“Eligible Assignee” means (a) with respect to Credit Agricole, (i) Credit
Agricole or any of its Affiliates or (ii) any other Person the short term debt
of which is rated A-1 by Standard & Poor’s, F1 by Fitch and P-1 by Moody’s
Investors Service, Inc. and which is otherwise acceptable to the Purchaser
Agents, and (b) with respect to Scotia Capital, (i) Scotia Capital or any of its
Affiliates or (ii) any other Person the short term debt of which is rated A-1 by
Standard & Poor’s and P-1 by Moody’s Investors Service, Inc. and which is
otherwise acceptable to the Purchaser Agents.
“Eligible Extended Term Receivable” means any Extended Term Receivable that is
less than 61 days past due.
“Eligible Receivable” means, at the relevant time of determination, a Receivable
or an ENB Receivable, as applicable:
(a) the Obligor of which (i) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; and (ii) is not an Affiliate of the
Originators or the Seller;

 

I-8



--------------------------------------------------------------------------------



 



(b) the Obligor of which has not taken any action, or suffered any event to
occur, of the type described in paragraph (g) of Exhibit V;
(c) the Obligor of which, at the time of the initial creation of an interest
therein under the Agreement, is a Designated Obligor;
(d) that is not a Defaulted Receivable or a Delinquent Receivable or from a
“6661 account” or a “7771 account”;
(e) that, according to the Contract related thereto, is required to be paid in
full within 30 days of the original billing date therefor (or with respect to an
ENB Receivable or Extended Term Receivable, in accordance with the payment terms
of the related Contract);
(f) that is an “account” within the meaning of the UCC (or, with respect to an
ENB Receivable, an account or payment intangible) of the applicable
jurisdictions governing the perfection of the interest created by a Receivable
Interest;
(g) that is denominated and payable in United States dollars in the United
States;
(h) that arises under a Contract that:
(i) does not require the Obligor thereunder to consent to the transfer, sale or
assignment of the rights and duties of the Seller or the Originator thereunder;
(ii) is substantially in the form of contract or the form of invoice (in the
case of any open account agreement) previously approved by the Purchaser Agents;
(iii) together with such Receivable, is in full force and effect, constitutes
the legal, valid and binding obligation of the Obligor of such Receivable to pay
a determinable amount and is not subject to any dispute, offset, counterclaim or
defense whatsoever (except the potential discharge in bankruptcy of such
Obligor) and for which neither the Originator thereof, the Seller nor the
Collection Agent has established any offset arrangements with the related
Obligor;
(iv) does not contain a confidentiality provision that purports to restrict the
ability of the Investors, the Banks or their assignees to exercise their rights
under the Agreement, including, without limitation, their right to review the
Contract;
(i) that, together with the Contract related thereto, does not contravene in any
material respect any laws, rules or regulations applicable thereto (including,
without limitation, laws, rules and regulations relating to usury, consumer
protection, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which none of the Seller, the Originators or the Obligor is in violation of
any such law, rule or regulation in any material respect;
(j) in which the Seller owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable by the Seller;

 

I-9



--------------------------------------------------------------------------------



 



(k) that satisfies all applicable requirements of the Credit and Collection
Policy;
(l) as to which, at or prior to the time of the initial creation of an interest
therein under the Agreement, the Administrative Agent or the Purchaser Agents
has not notified the Seller that the Receivables of a particular Obligor are not
acceptable for purchase by a Purchaser or the Banks hereunder;
(m) the Obligor of which has been directed to make all payments to a Collection
Account and within one Business Day the Collection Agent has transferred all
such payments to the Controlled Account except to the extent otherwise permitted
by the provisions of Section 1.04(a) hereof;
(n) for which the Purchasers shall have a valid and enforceable undivided
percentage ownership or security interest, to the extent of the Receivable
Interest, and a valid and enforceable first priority perfected security interest
therein and in the Related Security and Collections with respect thereto, in
each case free and clear of any Adverse Claim;
(o) that does not represent proceeds of the lease or provision of equipment that
has been leased to an Originator by a lessor (i) that has not released in
writing any lien that it may have on Receivables generated by the lease or
provision of such equipment or (ii) with respect to which a proper financing
statement (Form UCC-3) amending any financing statement known to the Collection
Agent, any Originator or the Seller relating to such lien (in order to exclude
such Receivable from the collateral description therein) has not been filed in
the appropriate filing office in accordance with the terms of such release;
(p) that was not originated by any branch or division of an Originator that was
acquired by such Originator after the date hereof, unless (i) such branch or
division has been fully integrated into the existing accounts receivable
platform of the Collection Agent (the “WYNNE System”), and new receivables
generated are generated in accordance with the Collection Agent’s established
credit and collection policy, and (ii) a Collection Account has been established
or exists into which payments on such receivables will be made;
(q) that following the occurrence of a Termination Event, is not a Receivable,
the Obligor of which is a Government Obligor, unless the Federal Assignment of
Claims Act and each similar applicable law is being fully complied with in
respect of the Receivables owed by such Obligor;
(r) the transfer, sale or assignment of which does not contravene any applicable
law, rule or regulation;
(s) solely with respect to ENB Receivables, the ENB Receivable Conditions are
satisfied; or
(t) that is not an Equipment Sale Receivable.

 

I-10



--------------------------------------------------------------------------------



 



“ENB Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services to such Obligor by an
Originator under a Contract generated by the Originator in the ordinary course
of its business for which all actions required to be performed by the Originator
have been performed (except for the presentment by the Originator of an invoice
to the Obligor), and includes the right to payment of any sales tax, interest or
finance charges and other obligations of such Obligor with respect thereto,
which Receivable has been acquired or purported to be acquired by the Seller by
purchase or by capital contribution pursuant to the Purchase Agreement.
“ENB Receivable Conditions” means with respect to an ENB Receivable being
treated as an Eligible Receivable, the satisfaction of the following conditions:
(a) the Senior Secured Leverage Ratio shall exceed 1.25 to 1.0; or (b) the
Collection Agent maintains at least $50,000,000 in availability under the Credit
Agreement.
“Equipment Sale Receivable” means any receivable or other indebtedness owing to
an Originator, that but for the proviso to the definition of “Receivable” would
constitute a Receivable hereunder, in respect of the sale of tangible personal
property which such Originator uses productively in its trade or business or
holds for investment, unless such property is ineligible to become Relinquished
Property (as such term is defined in the Master Exchange Agreement).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Rate” means, for any Fixed Period, an interest rate per annum
(expressed as a decimal and rounded upwards, if necessary, to the nearest one
hundredth of a percentage point) equal to the offered rate per annum for
deposits in U.S. dollars in a principal amount of not less than $1,000,000 for
such Fixed Period as of 11:00 A.M., London time, two Business Days before the
first day of such Fixed Period, which appears on display designated on page
“LIBOR01” on Reuters Money 3000 Services (or such other page as may replace the
LIBOR01 page on that service) or such services displaying the London interbank
offered rate for deposits in Dollars as may replace Reuters Money 3000 Service
(the “Reuters Screen LIBOR01 Page”); provided that, if more than one rate is
specified on Reuters Screen LIBOR01 Page, the applicable rate shall be the
arithmetic mean of all such rates; provided further that if on any Business Day
that the Eurodollar Rate is to be determined any Purchaser Agent shall have
determined (which determination shall be conclusive and binding upon the parties
hereto), by reason of circumstances affecting the interbank Eurodollar market,
either that: (a) dollar deposits in the relevant amounts and for the relevant
Settlement Period are not available, or (b) adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Settlement Period, the
Administrative Agent will request the principal London office of Credit Agricole
(the “Eurodollar Reference Bank”), to provide the Administrative Agent with its
quotation at approximately 11:00 A.M., London time, on such date of the rate per
annum it offers to prime banks in the London interbank market for deposits in
U.S. dollars for the requested Fixed Period in an amount substantially equal to
the Capital associated with such Fixed Period; if the Eurodollar Reference Bank
does not furnish timely information to the Administrative Agent for determining
the Eurodollar Rate, then the Eurodollar Rate shall be considered to be the
Alternate Base Rate for such Fixed Period.

 

I-11



--------------------------------------------------------------------------------



 



“Eurodollar Rate (Reserve Adjusted)” for any Investor or Bank for any Fixed
Period means the rate (expressed as a decimal rounded upwards, if necessary, to
the nearest one hundredth of a percentage point) determined pursuant to the
following formula:

     
Eurodollar Rate (Reserve Adjusted) =
  Eurodollar Rate
 
 
1 — Eurodollar Reserve Percentage

“Eurodollar Reserve Percentage” means, relative to each Fixed Period, a
percentage (expressed as a decimal) applicable two Business Days before the
first day of such Fixed Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) (or if more
than one such percentage shall be applicable, the daily average of such
percentages for those days in such Fixed Period during which any such percentage
shall be so applicable) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Investor or Bank with respect to Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Liabilities is
determined) having a term comparable to such Fixed Period.
“Event of Termination” has the meaning specified in Exhibit V.
“Extended Term Receivable” means the U.S. dollar denominated indebtedness of any
Obligor resulting from the provision, lease or sale of goods or services to such
Obligor by an Originator under a Contract generated by the Originator in the
ordinary course of its business (except that the stated repayment term is
greater than 30 days but not more than 90 days) for which all actions required
to be performed by the Originator have been performed, and includes the right to
payment of any sales tax, interest or finance charges and other obligations of
such Obligor with respect thereto, which Receivable has been acquired or
purported to be acquired by the Seller by purchase or by capital contribution
pursuant to the Purchase Agreement; provided that “Extended Term Receivable”
shall not include any Equipment Sale Receivables.
“Facility Termination Date” means the earliest of (a) September 26, 2012,
(b) the date determined pursuant to Section 2.02, (c) the date the Purchase
Limit is reduced to zero pursuant to Section 1.01(b) or (d) the date upon which
the Credit Agreement is terminated in connection with an Event of Default
thereunder.
“Federal Assignment of Claims Act” means the Assignment of Claims Act of 1940,
31 U.S.C. § 3727 and 41 U.S.C. § 15, as amended from time to time.
“Federal Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §
§ 101 et seq.

 

I-12



--------------------------------------------------------------------------------



 



“Federal Funds Rate” means, with respect to any day, the rate set forth in
H.15(519) for that day opposite the caption “Federal Funds (Effective).” If on
any date of determination, such rate is not published in H.15(519), such rate
will be the rate set forth in Composite 3:30 P.M. Quotations for U.S. Government
Securities for that day under the caption “Federal Funds/Effective Rate.” If on
any date of determination, the appropriate rate is not published in either
H.15(519) or Composite 3:30 P.M. Quotations for U.S. Government Securities, such
rate will be the arithmetic mean of the rates for the last transaction in
overnight federal funds arranged by three leading brokers of federal funds
transactions in New York City prior to 9:00 a.m., New York City time, on that
day.
“Fee Agreement” means the Credit Agricole Fee Agreement or the Scotia Capital
Fee Agreement.
“Fitch” means Fitch, Inc.
“Fixed Period” means with respect to any Receivable Interest in the Pool
Receivables:
(a) initially the period commencing on the date of purchase of such Receivable
Interest and ending such number of days as the Seller shall select and the
related Purchaser Agent shall approve pursuant to Section 1.02, up to 31 days
from such date; and
(b) thereafter each period commencing on the last day of the immediately
preceding Fixed Period for such Receivable Interest and ending such number of
days (not to exceed 31 days) as the Seller shall select and the related
Purchaser Agent shall approve on notice by the Seller received by the related
Purchaser Agent (including notice by telephone, confirmed in writing) not later
than 11:00 A.M. (New York City time) on such last day, except that if the
related Purchaser Agent shall not have received such notice or approved such
period on or before 11:00 A.M. (New York City time) on such last day, such
period shall be one day;
provided that
(i) the Fixed Period with respect to Pooled Commercial Paper shall be the
immediately preceding calendar month;
(ii) any Fixed Period in respect of which Yield is computed by reference to the
Assignee Rate shall be a period from one to and including 29 days, or a period
of one month, as the Seller may select as provided above;
(iii) any Fixed Period (other than of one day) that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
(provided, however, that if Yield in respect of such Fixed Period is calculated
by reference to the Eurodollar Rate, and such Fixed Period would otherwise end
on a day that is not a Business Day, and there is no subsequent Business Day in
the same calendar month as such day, such Fixed Period shall end on the next
preceding Business Day);
(iv) in the case of any Fixed Period of one day, (x) if such Fixed Period is the
initial Fixed Period for a Receivable Interest in the Pool Receivables, such
Fixed Period shall be the day of purchase of such Receivable Interest in the
Pool Receivables; (y) any subsequently occurring Fixed Period that is one day
shall, if the immediately preceding Fixed Period is more than one day, be the
last day of such immediately preceding Fixed Period, and, if the immediately
preceding Fixed Period is one day, be the day next following such immediately
preceding Fixed Period; and (z) if such Fixed Period occurs on a day immediately
preceding a day that is not a Business Day, such Fixed Period shall be extended
to the next succeeding Business Day; and

 

I-13



--------------------------------------------------------------------------------



 



(v) in the case of any Fixed Period for any Receivable Interest in the Pool
Receivables that commences before the Termination Date for such Receivable
Interest and would otherwise end on a date occurring after such Termination
Date, such Fixed Period shall end on such Termination Date and the duration of
each Fixed Period that commences on or after the Termination Date for such
Receivable Interest shall be of such duration as shall be selected by the
related Purchaser Agent.
“Fixed Charge Coverage Ratio” has the meaning specified in the Credit Agreement.
“Former Deal Documents” means the Amended and Restated Receivables Purchase
Agreement, dated as of June 26, 2001, among the Seller, United Rentals, the
issuers party thereto, the banks party thereto and Calyon New York Branch, as
Agent, and the documents executed in connection therewith, and the Receivables
Purchase Agreement, dated as of June 17, 2003, by and among the Seller, the
Collection Agent, the entities from time to time parties thereto as Conduit
Investors, the entities from time to time parties thereto as Committed
Investors, the entities from time to time party hereto as agents for the
Investor Groups, the entities from time to time parties thereto as
Administrators and Deutsche Bank Securities, Inc., as the administrative agent.
“Government Obligor” means an Obligor that is the United States federal
government or governmental subdivision or agency of the United States or a state
government or governmental subdivision or agency thereof.
“Identifiable Combined Assets” means amounts received in the Collection Accounts
that the Collection Agent can identify as being received in respect of
(i) amounts received in the Controlled Account that the Collection Agent can
identify as being received in respect of the sale of equipment that has been
leased to an Originator and is subject to the lien of the lessor thereof, and
(ii) amounts received in the Controlled Account that the Collection Agent can
identify as being received in respect of Receivables that would, in accordance
with the accounts receivable adjustment codes used by the Collection Agent, the
Seller and each Originator on the Closing Date, be identified on the general
ledger thereof under account receivable adjustment code “N/A.”
“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.
“Incremental Purchase” means a purchase of one or more Receivable Interests
which increases the total outstanding Capital hereunder.
“Indemnified Amounts” has the meaning specified in Section 3.01 of the
Agreement.

 

I-14



--------------------------------------------------------------------------------



 



“Indemnified Party” has the meaning specified in Section 3.01 of the Agreement.
“Investor” means each of the Purchasers, Banks and all other owners by
assignment or otherwise of a Receivable Interest or any interest therein and any
Person that has entered into an agreement to purchase, undivided interests
therein (each of which shall be an Eligible Assignee).
“Investor Rate” for any Fixed Period for any Receivable Interest means, to the
extent a Purchaser funds such Receivable Interest for such Fixed Period (a) by
issuing commercial paper (other than Pooled Commercial Paper), the rate (or if
more than one rate, the weighted average of the rates) at which commercial paper
notes of such Purchaser having a term equal to such Fixed Period and to be
issued to fund such Receivable Interest may be sold by any placement agent or
commercial paper dealer selected by the its Purchaser Agent on behalf of its
Purchaser or (b) Pooled Commercial Paper, the discount of interest accrued on
such Pooled Commercial Paper, plus in either case all commissions of placement
agents and commercial paper dealers with respect to such commercial paper notes
as agreed between each such agent or dealer and such Purchaser Agent and notice
of which has been given by such Purchaser Agent to the Collection Agent;
provided that if the rate (or rates) as agreed between any such agent or dealer
and such Purchaser Agent for any Fixed Period for any Receivable Interest is a
discount rate (or rates), then such rate shall be the rate (or if more than one
rate, the weighted average of the rates) resulting from converting such discount
rate (or rates) to an interest-bearing equivalent rate per annum.
“Liberty Purchaser Agent” means Scotia Capital and its successors and assigns.
“Like-Kind Exchange” means, with respect to each Exchanger, each of a series of
“exchanges”, as defined in Sections 1.1031(k)-1(b)(i) and 1.1031(k)-1(b)(ii) of
the Treasury Regulations, pursuant to this Agreement, as determined by each
Exchanger, consisting of one or more transfers of Relinquished Property and one
or more subsequent related acquisitions of Replacement Property within the
relevant Exchange Period that are of like-kind, as defined in Sections
1.1031(a)-1(b) and 1.1031(a)-2 of the Treasury Regulations and under the “safe
harbors” section 4.01 of Rev. Proc 2003-39. Capitalized terms used above but not
defined herein are as defined in the Master Exchange Agreement.
“Like-Kind Exchange Account” means an account or accounts established jointly
with a Qualified Intermediary pursuant to and for the purpose of facilitating
any Like-Kind Exchange that (1) qualifies within the definition of “Joint
Accounts” described in section 5.02 of Rev. Proc. 2003-39, (2) is used to
receive Relinquished Property Proceeds and any Additional Subsidies from the
Collection Accounts, and (3) used to provide such funds to pay off indebtedness
related to Relinquished Property Subject to Liabilities or to transfer to the
Disbursement Accounts (to the extent of the funds in the Exchange Account,
including any funds earned from the investment of funds held in the Exchange
Account). Capitalized terms used in this definition but not defined herein are
as defined in the Master Exchange Agreement.
“Liquidation Day” means, for any Receivable Interest, (a) each day during a
Settlement Period for such Receivable Interest in the Pool Receivables on which
the conditions set forth in paragraph 2 of Exhibit II are not satisfied, and
(b) each day that occurs on or after the Termination Date for such Receivable
Interest in the Pool Receivables, (c) each day after the occurrence of the
Facility Termination Date, and (d) each day that an Event of Termination (not
otherwise waived by the Administrative Agent, each Purchaser Agent and the
Banks) occurs.

 

I-15



--------------------------------------------------------------------------------



 



“Liquidation Fee” means, for any Fixed Period during which a Liquidation Day
occurs, the amount, if any, by which (a) the additional Yield (calculated
without taking into account any Liquidation Fee or any shortened duration of
such Fixed Period pursuant to clause (iv) of the definition thereof) that would
have accrued during such Fixed Period on the reductions of Capital of the
Receivable Interest relating to such Fixed Period had such reductions remained
as Capital, exceeds (b) the income, if any, received by the Investors’ or Banks’
investing the proceeds of such reductions of Capital.
“Loss Horizon Ratio” means for any month the ratio determined by dividing the
cumulative sales over the most recent three months by the current month’s Net
Receivables Pool Balance.
“Loss Reserve” means, for any Receivable Interest on any date, an amount equal
to the Net Receivables Pool Balance multiplied by the Loss Reserve Percentage.
“Loss Reserve Percentage” means, for any Receivable Interest in the Pool
Receivables on any date, an amount equal to the greater of:
(a) Stress Factor * Loss Ratio * Loss Horizon Ratio and
(b) Minimum Loss Reserve
Where:
Loss Ratio = the highest three month rolling average of the Aged Receivables
Ratio in the most recent twelve months ended prior to such date.
Minimum Loss Reserve = 10%
Stress Factor = 2.25
“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of United Rentals and its Subsidiaries, taken as a
whole.
“Master Exchange Agreement” means the agreement dated as of January 1, 2009 by
and among, inter alia, Qualified Intermediary and the Originators.
“Monthly Report” means a report, in substantially the form of Annex E hereto,
furnished by the Collection Agent to the Administrative Agent and each Purchaser
Agent pursuant to Article IV of the Agreement.
“Moody’s” means Moody’s Investor Service, Inc.

 

I-16



--------------------------------------------------------------------------------



 



“Net Receivables Pool Balance” means at any time the Outstanding Balance of
Eligible Receivables reduced by:
(a) the aggregate amount by which the Outstanding Balance of Eligible
Receivables of each Obligor exceeds the product of (i) the Concentration
Percentage for such Obligor multiplied by (ii) the Outstanding Balance of the
Eligible Receivables;
(b) the Outstanding Balance of Eligible Receivables for Obligors that are United
States, federal government, governmental subdivisions or agencies that in the
aggregate are in excess of 2% of the aggregate Outstanding Balance of all
Eligible Receivables;
(c) the Outstanding Balance of Eligible Receivables for Obligors that are state
government, governmental subdivisions or agencies that in the aggregate are in
excess of 4% of the aggregate Outstanding Balance of all Eligible Receivables;
(d) the aggregate monthly collections received during the preceding calendar
month and not deposited into the Controlled Account in accordance with the
provisions of Section 1.04(a) hereof;
(e) the aggregate amount of Collections received as credit card payments during
the preceding calendar month that were not deposited into the Controlled Account
in accordance with the provisions of Section 1.04(a) hereof;
(f) the amount shown as “Un-reconciled Difference” in the latest Monthly Report
expressed as a positive number;
(g) with respect to any Obligor in respect of which (i) there is currently an
Outstanding Balance of Eligible Receivables owing from such Obligor in excess of
$100,000 and (ii) there is a payable owing from the Collection Agent or any of
its Affiliates to such Obligor, the lesser of (x) the Outstanding Balance of
Eligible Receivables owing from such Obligor and (y) the aggregate amount owing
from the Collection Agent and its Affiliates to such Obligor;
(h) the Outstanding Balance of ENB Receivables that (i) in the aggregate are in
excess of 20% of the aggregate Outstanding Balance of all Eligible Receivables
or (ii) are greater than 28 days old; and
(i) the Outstanding Balance of Eligible Extended Term Receivables that in the
aggregate are in excess of 2.5% of the Aggregate Outstanding Balance of all
Eligible Receivables.
“Non-Extending Purchaser” has the meaning set forth in Section 1.04(h).
“Nonrenewing Purchaser” has the meaning set forth in Section 1.13.
“Notice of Effectiveness” means a notice upon receipt of which the Seller
effectively transfers to the Administrative Agent the exclusive control of the
Controlled Account.

 

I-17



--------------------------------------------------------------------------------



 



“Obligor” means a Person obligated to make payments pursuant to a Contract;
provided that in the event that any payments in respect of a Contract are made
by any other Person, such other Person shall also be deemed to be an Obligor.
“Originator” means each of United Rentals (North America), Inc., United Rentals
Northwest, Inc. and each of their successors and permitted assigns.
“Other Corporations” means United Rentals, Inc. and all of its Subsidiaries
except the Seller.
“Other Investors” means any Person other than the Seller, the Originators or the
Collection Agent.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Parent” means United Rentals, Inc. and its successors and permitted assigns.
“Performance Undertaking Agreement” means the Performance Undertaking Agreement,
dated as of May 31, 2005, made by United Rentals in favor of the Seller, as the
same may, from time to time, be amended, modified or supplemented, as confirmed
by the Confirmation of Performance Undertaking, dated as of December 22, 2008,
and as confirmed by the Confirmation of Performance Undertaking, dated as of the
date hereof.
“Percentage” of any Bank means, (a) with respect to Credit Agricole, the
percentage set forth on the signature page to the Agreement, (b) with respect to
Scotia, the percentage set forth on the signature page to the Agreement, and
(c) with respect to a Bank that has entered into an Assignment and Acceptance,
the amount set forth therein as such Bank’s Percentage, in each case as such
amount may be modified by an Assignment and Acceptance entered into between a
Bank and an Eligible Assignee.
“Periodic Report” means the Monthly Report, the Weekly Report or the Daily
Report.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, unincorporated
association, trust, joint venture or other entity, or a government or any
political subdivision or agency thereof.
“Pool Balance Dilution Ratio” means the three month rolling average of the
percentage equivalent of a fraction, computed as of the last day of each
calendar month, obtained by dividing (a) the aggregate Dilutions occurring
during such month by (b) the aggregate Outstanding Balance of Pool Receivables
as of the last day of such month.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Pooled Commercial Paper” means all short-term Commercial Paper issued by such
Purchaser from time to time, subject to any pooling arrangement by such
Purchaser, but excluding short-term Commercial Paper issued by such Purchaser
both for a tenor and in an amount specifically requested by any Person in
connection with any receivables purchase facility effected by such Purchaser.

 

I-18



--------------------------------------------------------------------------------



 



“Purchase Agreement” means the Second Amended and Restated Purchase and
Contribution Agreement, dated as of the date of the Agreement, between the
Originators, as sellers, and United Rental Receivables LLC II, as buyer, as the
same may be amended, modified or restated from time to time.
“Purchase Limit” means $300,000,000, as such amount may be reduced pursuant to
Section 1.01(b). References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to
Section 1.01(b), minus the then outstanding Capital of Receivable Interests
under the Agreement.
“Purchase Request” means a request, substantially in the form of Annex I hereto,
delivered by the Seller pursuant to Section 1.02 of the Agreement.
“Purchaser” means (i) Atlantic Asset Securitization LLC and any successor or
assign of such Purchaser that is a receivables investment company that in the
ordinary course of its business issues commercial paper or other securities to
fund its acquisition and maintenance of receivables and (ii) Liberty Street
Funding LLC and any successor or assign of such Purchaser that is a receivables
investment company that in the ordinary course of its business issues commercial
paper or other securities to fund its acquisition and maintenance of
receivables.
“Purchaser Agent” means (i) Credit Agricole and its permitted successors and
assigns as Atlantic Purchaser Agent and (ii) Scotia Capital and its permitted
successors and assigns as Liberty Purchaser Agent.
“Purchaser Agent’s Account” means (i) with respect to Credit Agricole, the
special account (account number 01-25680-001-00-001, ABA No. 026008073) of
Credit Agricole maintained at the office of Credit Agricole and (ii) with
respect to Scotia Capital, the special account (account number 2158-13, ABA
No. 026-002532) of Scotia Capital maintained at the office of Scotia Capital.
“Qualified Intermediary” means United Rentals Exchange, LLC, a qualified
intermediary as defined in Treasury Regulation Section 1.1031(k)-1(g)(4).
“Rating Agency” means Standard & Poor’s, Moody’s or Fitch, or any successor
thereto.
“Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services to such Obligor by an
Originator under a Contract generated by the Originator in the ordinary course
of its business for which all actions required to be performed by the Originator
have been performed, and includes the right to payment of any sales tax,
interest or finance charges and other obligations of such Obligor with respect
thereto, which Receivable has been acquired or purported to be acquired by the
Seller by purchase or by capital contribution pursuant to the Purchase
Agreement; provided that “Receivable” shall not include any Equipment Sale
Receivables. For the avoidance of doubt, Receivables shall include ENB
Receivables.

 

I-19



--------------------------------------------------------------------------------



 



“Receivable Interest” means, at any date of determination, an undivided
percentage ownership interest in (a) all then outstanding Pool Receivables
arising prior to the time of the most recent computation or recomputation of
such undivided percentage interest pursuant to Section 1.03, (b) all Related
Security with respect to such Pool Receivables and (c) all Collections with
respect to, and other proceeds of, such Pool Receivables and Related Security.
Each undivided percentage interest shall be computed as
C + YR + LR + CAFR +DR
NRPB
where:

      C  =  the Capital of each such Receivable Interest at the time of
computation.   YR  =  the Yield Reserve of each such Receivable Interest at the
time of computation.   LR  =  the Loss Reserve of each such Receivable Interest
at the time of computation.   CAFR  =  the Collection Agent Fee Reserve of each
such Receivable Interest at the time of computation.   DR  =  the Dilution
Reserve of each such Receivable Interest at the time of computation.   NRPB  = 
the Net Receivables Pool Balance at the time of computation.

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 1.03.
“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable, payment of which is directed to one of the Collection Accounts
specified in Annex F hereto.
“Related Bank” means (a) with respect to Atlantic, Credit Agricole and each
Eligible Assignee that shall become a party to the Agreement as a Related Bank
for Atlantic pursuant to Section 7.03 and (b) with respect to Liberty, Scotia
Capital and each Eligible Assignee that shall become a party to the Agreement as
a Related Bank for Liberty pursuant to Section 7.03.

 

I-20



--------------------------------------------------------------------------------



 



“Related Security” means with respect to any Receivable all of the Seller’s
interest in:
(a) any goods (including returned goods) relating to any sale giving rise to
such Receivable;
(b) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements authorized or signed by an Obligor describing any collateral securing
such Receivable;
(c) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and
(d) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) relating to such Receivable
and the related Obligor.
“Repurchase Date” has the meaning set forth in Section 1.12.
“Reserve Dilution Ratio” means the percentage equivalent of a fraction, computed
as of the last day of each calendar month, obtained by dividing (a) the
aggregate Dilutions as of the last day of such month by (b) the aggregate amount
of newly generated Receivables during the two months prior to such month.
“Response Deadline” has the meaning set forth in Section 1.13.
“Responsible Officers” means the President, any Vice President, Chief Executive
Officer, Chief Financial Officer, Secretary, Treasurer, legal counsel, or any
other executive or financial officer of the Seller, the Collection Agent or an
Originator.
“Scotia Capital” has the meaning as set forth in the preamble to this Agreement
and its successors and assigns.
“Scotia Capital Fee Agreement” means the separate fee agreement, dated on or
about the date hereof, pertaining to fees among the Seller and Scotia Capital as
Liberty Purchaser Agent, as the same may be amended or restated from time to
time.
“Senior Secured Leverage Ratio” has the meaning specified in the Credit
Agreement.
“Settlement Day” for any Receivable Interest means the last day of the related
Settlement Period, or, for Pooled Commercial Paper, means the thirtieth day from
the last day of immediately preceding Settlement Period, provided that, if such
day is not a Business Day, the next following day that is a Business Day.
“Settlement Period” for any Receivable Interest means each period commencing on
the first day and ending on the last day of each Fixed Period for such
Receivable Interest and, on and after the Termination Date for such Receivable
Interest, such period (including, without limitation, a period of one day) as
shall be selected from time to time by the related Purchaser Agent or, in the
absence of any such selection, each period of thirty days from the last day of
the immediately preceding Settlement Period.

 

I-21



--------------------------------------------------------------------------------



 



“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
“Subsidiary” of a specified Person means any corporation of which securities
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such specified Person.
“Tangible Net Worth” means at any time the excess of (a) the Outstanding Balance
of all Receivables plus cash and cash equivalents of the Seller, minus (b) the
sum of (i) the Outstanding Balance of such Receivables that have become
Defaulted Receivables, plus (ii) Capital, Yield Reserve, Loss Reserve,
Collection Agent Fee Reserve and Dilution Reserve, plus (iii) the Deferred
Purchase Price.
“Termination Date” for any Receivable Interest in the Pool Receivables means
(a) in the case of a Receivable Interest in the Pool Receivables owned by an
Investor, the earlier of (i) the Business Day that the Seller or the related
Purchaser Agent so designates by notice to the other at least two Business Days
in advance for such Receivable Interest in the Pool Receivables and (ii) the
Commitment Termination Date and (b) in the case of a Receivable Interest in the
Pool Receivables owned by a Bank, the earlier of (i) the Business Day that the
Seller so designates by notice to the related Purchaser Agent at least one
Business Day in advance for such Receivable Interest in the Pool Receivables and
(iii) the Facility Termination Date.
“Transaction Document” means any of the Agreement, each Fee Agreement, the
Performance Undertaking Agreement, the Purchase Agreement and all other
agreements and documents delivered and/or related hereto or thereto.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“United Rentals” means United Rentals, Inc. and its successors and permitted
assigns.
“Weekly Report” means a report, in substantially the form of Annex G-1 hereto,
furnished by the Collection Agent to the Administrative Agent and each Purchaser
Agent pursuant to Article IV of the Agreement.

 

I-22



--------------------------------------------------------------------------------



 



“Yield” means:
(a) for each Receivable Interest for any Fixed Period to the extent a Purchaser
will be funding such Receivable Interest during such Fixed Period through the
issuance of commercial paper,

             
IR x C x
  ED   + LF
 
    360      

(b) for each Receivable Interest for any Fixed Period, to the extent the
Investors will not be funding such Receivable Interest during such Fixed Period
through the issuance of commercial paper or the Banks will be funding such
Receivable Interest,

             
AR x C x
  ED   + LF
 
    360      

where:

      AR  =  the Assignee Rate for such Receivable Interest for such Fixed
Period   C  =  the Capital of such Receivable Interest during such Fixed Period
  ED  =  the actual number of days elapsed during such Fixed Period   IR  =  the
Investor Rate for such Receivable Interest for such Fixed Period   LF  =  the
Liquidation Fee, if any, for such Receivable Interest for such Fixed Period;

provided that no provision of the Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
“Yield Reserve” for any Receivable Interest at any time means the sum of (a) the
then accrued and unpaid Yield for such Receivable Interest and (b) an amount
equal to the product of (i) a stress factor of 2.25, (ii) the Capital of such
Receivable Interest on such date, (iii) the Alternate Base Rate for such
Receivable Interest for a 30-day Fixed Period deemed to commence on such date
and (iv) a fraction having Days Sales Outstanding as its numerator and 360 as
its denominator.
- - - - - -
Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9.

 

I-23



--------------------------------------------------------------------------------



 



EXHIBIT II
CONDITIONS OF PURCHASES
1. Conditions Precedent to Initial Purchase. The initial purchase of a
Receivable Interest in the Pool Receivables under this Second Amended and
Restated Agreement is subject to the conditions precedent that the
Administrative Agent and each Purchaser Agent shall have received on or before
the date of such purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Administrative Agent and
each Purchaser Agent:
(a) A certificate of the Secretary or Assistant Secretary of the Seller and each
Originator certifying (i) copies of the resolutions of the Board of Directors of
the Seller and such Originator approving the applicable Transaction Documents,
(ii) copies of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the Transaction Documents,
(iii) the by-laws of the Seller and each Originator and (iv) the names and true
signatures of the officers of the Seller and each Originator authorized to sign
the Transaction Documents to be signed by it hereunder. Until the Administrative
Agent and each Purchaser Agent receives a subsequent incumbency certificate from
the Seller or each Originator, as the case may be, the Administrative Agent and
each Purchaser Agent shall be entitled to rely on the last such certificate
delivered to it by the Seller or such Originator.
(b) A certificate of the Secretary or Assistant Secretary of the Parent
certifying (i) copies of the resolutions (if required) of the Board of Directors
of the Parent approving the Performance Undertaking Agreement, (ii) copies of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Performance Undertaking Agreement and
(iii) the names and true signatures of the officers thereof authorized to sign
the Performance Undertaking Agreement.
(c) A copy of the certificate of formation or articles of incorporation of the
Seller, certified as of a recent date by the Secretary of State or other
appropriate official of the state of its organization, and a certificate as to
the good standing of the Seller from such Secretary of State or other official,
dated as of a recent date.
(d) Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of such initial purchase under the
UCC of all relevant jurisdictions necessary to perfect the ownership and
security interests contemplated by the Agreement and the Purchase Agreement.
(e) Acknowledgment copies, or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Collateral previously granted by the Seller or the
Originators.
(f) Evidence of payment by the Seller of all accrued and unpaid fees (including
those contemplated by the Fee Agreements), costs and expenses to the extent then
due and payable on the date thereof, including any such costs, fees and expenses
arising under or referenced in Section 7.04(b) of the Agreement and the Fee
Agreements.

 

 



--------------------------------------------------------------------------------



 



(g) Completed UCC search reports, dated on or within one month before the date
of this Agreement, listing the financing statements filed in all applicable
jurisdictions referred to in clause (d) above that name any Originator or the
Seller as debtor, together with copies of such other financing statements that
were filed on any date after December 22, 2008, and similar search reports with
respect to judgment liens, federal tax liens and liens of the Pension Benefit
Guaranty Corporation in such jurisdictions, as the Administrative Agent or any
Purchaser Agent may reasonably request, showing no Adverse Claims on any Pool
Receivable.
(h) Copies of the executed Controlled Account Agreement with the Controlled
Account Bank.
(i) Letters from each of the Rating Agencies then rating the Commercial Paper of
each Purchaser confirming the rating of such Commercial Paper after giving
effect to the transaction contemplated by the Agreement and the Transaction
Documents.
(j) A favorable opinion of counsel for the Seller and the Originators, in form
and substance reasonably satisfactory to the Administrative Agent and each
Purchaser Agent.
(k) A favorable opinion of counsel for the Parent, in form and substance
reasonably satisfactory to the Administrative Agent and each Purchaser Agent.
(l) An executed copy of the Fee Agreements.
(m) An executed copy of each of the Transaction Documents.
(n) An executed copy of the Parent Undertaking Agreement.
(o) [Reserved].
(p) Each Pool Receivable included in the calculation of Eligible Receivables is
an Eligible Receivable.
2. Conditions Precedent to All Purchases and Reinvestments. Each purchase
(including the initial purchase) of each reinvestment in the Pool Receivables
shall be subject to the further conditions precedent that:
(a) in the case of each purchase, the Collection Agent shall have delivered to
the Administrative Agent and each Purchaser Agent on or prior to such purchase,
in form and substance reasonably satisfactory to the Administrative Agent and
each Purchaser Agent, a completed Monthly Report, Weekly Report and Daily
Report, when applicable, containing information covering the most recently ended
calendar month and demonstrating that after giving effect to such purchase no
Event of Termination or Incipient Event of Termination under paragraph (i) of
Exhibit V would occur;

 

II-2



--------------------------------------------------------------------------------



 



(b) on the date of such purchase or reinvestment pursuant to Section 1.04(b)(ii)
of the Agreement, the following statements shall be true (and acceptance of the
proceeds of such purchase or reinvestment shall be deemed a representation and
warranty by the Seller that such statements are then true), except that the
statement in clause (iii) below is required to be true only if such purchase or
reinvestment is by an Investor:
(i) the representations and warranties contained in Exhibit III are correct on
and as of the date of such purchase or reinvestment as though made on and as of
such date;
(ii) no event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes an Event of Termination or an Incipient Event
of Termination; and
(iii) the Administrative Agent shall not have given the Seller at least one
Business Day’s notice that the Investors have terminated the reinvestment of
Collections in Receivable Interests; and
(c) in the case of each purchase, the Administrative Agent and each Purchaser
Agent shall have received a Purchase Request and such other approvals, opinions
or documents as it may reasonably request pursuant to the terms of the
Agreement.

 

II-3



--------------------------------------------------------------------------------



 



EXHIBIT III
REPRESENTATIONS AND WARRANTIES
The Seller represents and warrants as follows:
(a) The Seller is a limited liability company duly formed, validly existing and
in good standing under the laws of Delaware, and is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.
(b) The execution, delivery and performance by the Seller of each Transaction
Document to which it is a party (i) are within the Seller’s limited liability
company powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene (1) the Seller’s certificate of formation and
limited liability company agreement, (2) any law, rule or regulation applicable
to the Seller, (3) any contractual restriction binding on or affecting the
Seller or its property, the violation of which could reasonably be expected to
have a Material Adverse Effect on the collectibility of any Pool Receivable or a
Material Adverse Effect on Seller or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting the Seller or its property, and
(iv) do not result in or require the creation of any Adverse Claim upon or with
respect to any of its properties (except for the interest created pursuant to
the Agreement). Each of the Transaction Documents to which it is a party has
been duly executed and delivered by a duly authorized officer of the Seller.
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of the Transaction Documents
to which it is a party, except for the filing of UCC financing statements that
are referred to therein other than those which have been obtained; provided that
the right of any assignee of a Receivable the obligor of which is a Government
Obligor to enforce such Receivable directly against such obligor may be
restricted by the Federal Assignment of Claims Act or any similar applicable Law
to the extent the Originator thereof or the Seller shall not have complied with
the applicable provisions of any such Law in connection with the assignment or
subsequent reassignment of any such Receivable.
(d) Each of the Transaction Documents to which it is a party constitutes the
legal, valid and binding obligation of the Seller enforceable against the Seller
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

 



--------------------------------------------------------------------------------



 



(e) The consolidated balance sheets of United Rentals and its Subsidiaries as at
the end of its most recent fiscal year, and the related consolidated statements
of income and retained earnings of United Rentals and its Subsidiaries for such
fiscal year, copies of which have been furnished to the Administrative Agent and
each Purchaser Agent, fairly present in all material respects the consolidated
financial condition of United Rentals and its Subsidiaries as at such date and
the consolidated results of the operations of United Rentals and its
Subsidiaries for the period ended on such date, all in accordance with generally
accepted accounting principles consistently applied, and since the end of its
most recent fiscal year there has been no material adverse change in the
business, operations, property or financial condition of United Rentals or its
Subsidiaries, except as may have previously been disclosed to the Administrative
Agent and each Purchaser Agent. Notwithstanding the foregoing, in the event the
due date for delivery of such financials is waived or extended with respect to
the Revolving Loans pursuant to the Credit Agreement and at such time both
Credit Agricole and Scotia Capital are Revolving Credit Lenders thereunder, such
waiver or extension will be deemed to have been made with respect to the
delivery of such financials under this Agreement. Since the formation of the
Seller, there has been no material adverse change in the business, operations,
property or financial or other condition of the Seller.
(f) There is no pending or, to the Seller’s knowledge, threatened action or
proceeding affecting United Rentals or any of its Subsidiaries before any court,
governmental agency or arbitrator that may materially adversely affect the
financial condition or operations of United Rentals or any of its Subsidiaries
or the ability of the Seller or United Rentals to perform their respective
obligations under the Transaction Documents, or which purports to affect the
legality, validity or enforceability of the Transaction Documents. To the
Seller’s knowledge, neither United Rentals nor any Subsidiary is in default with
respect to any order of any court, arbitration or governmental body except for
defaults with respect to orders of governmental agencies that defaults are not
material to the business or operations of United Rentals and its Subsidiaries,
taken as a whole.
(g) No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.
(h) The Seller is the legal and beneficial owner of the Pool Receivables and
Related Security free and clear of any Adverse Claim (other than any Adverse
Claim arising hereunder, under the Purchase and Contribution Agreement or any
other Transaction Document). Upon each purchase of or reinvestment in a
Receivable Interest, the Investors or the Banks, as the case may be, shall
acquire a valid and perfected undivided percentage ownership interest or first
priority security interest to the extent of the pertinent Receivable Interest in
each Pool Receivable then existing or thereafter arising and in the Related
Security and Collections with respect thereto; provided that the right of any
assignee of a Receivable the obligor of which is a Government Obligor to enforce
such Receivable directly against such obligor may be restricted by the Federal
Assignment of Claims Act or any similar applicable Law to the extent the
Originator thereof or the Seller shall not have complied with the applicable
provisions of any such Law in connection with the assignment or subsequent
reassignment of any such Receivable. No effective financing statement or other
instrument similar in effect covering any Contract or any Pool Receivable or the
Related Security or Collections with respect thereto is on file in any recording
office, except those filed in favor of the Administrative Agent relating to the
Agreement and those filed pursuant to the Purchase Agreement.

 

III-2



--------------------------------------------------------------------------------



 



(i) Each Monthly Report, Weekly Report and Daily Report (if prepared by the
Seller, or to the extent that information contained therein is supplied by the
Seller), information, exhibit, financial statement, document, book, record or
report furnished at any time by or on behalf of the Seller to the Administrative
Agent, the Purchaser Agents, the Investors or the Banks in connection with the
Agreement is true, complete and accurate in all material respects as of its date
or (except as otherwise disclosed to the Administrative Agent, the Purchaser
Agents, the Investors or the Banks, as the case may be, at such time) as of the
date so furnished.
(j) The principal place of business and chief executive office of the Seller and
the office where the Seller keeps its records concerning the Pool Receivables
are located at the address or addresses referred to in paragraph (b) of
Exhibit IV.
(k) The names and addresses of all the Controlled Account Bank, together with
the account numbers of the Controlled Account of the Seller at such Controlled
Account Bank, are specified in Annex F hereto (or at such other Controlled
Account Bank and/or with such other Controlled Account as have been notified to
the Administrative Agent in accordance with the Agreement).
(l) The Seller is not known by and does not use any tradename or
doing-business-as name.
(m) The Seller was formed on December 15, 2000 and the Seller did not engage in
any business activities prior to the date of the Agreement other than those
relating to the transactions evidenced by the Former Deal Documents and the
documents amended and restated thereby. The Seller has no Subsidiaries.
(n) (i) The fair value of the property of the Seller is greater than the total
amount of liabilities, including contingent liabilities, of the Seller, (ii) the
present fair salable value of the assets of the Seller is not less than the
amount that will be required to pay all probable liabilities of the Seller on
its Debts as they become absolute and matured, (iii) the Seller does not intend
to, and does not believe that it will, incur Debt or liabilities beyond the
Seller’s abilities to pay such Debt and liabilities as they mature and (iv) the
Seller is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which the Seller’s property would constitute
unreasonably small capital.
(o) With respect to each Pool Receivable, the Seller (i) shall have received
such Pool Receivable as a contribution to the capital of the Seller by the
Originators or (ii) shall have purchased such Pool Receivable from the
Originators in exchange for payment (made by the Seller to the Originators in
accordance with the provisions of the Purchase Agreement) of cash in an amount
that constitutes fair consideration and reasonably equivalent value. Each such
sale referred to in clause (ii) of the preceding sentence shall not have been
made for or on account of an antecedent Debt owed by the Originators to the
Seller and no such sale is voidable or subject to avoidance under any section of
the Federal Bankruptcy Code.
(p) Each ENB Receivable has been originated pursuant to the terms of a Contract
substantially similar to the form of Contract attached hereto as Annex H as
amended from time to time by the Seller with notice to the Purchaser Agents;
provided that if any amendment to the form of Contract attached as Annex H
hereto adversely affects the enforceability of ENB Receivables or the interests
of the Seller or the Purchasers therein, such amendment shall require the
written consent of the Purchaser Agents.

 

III-3



--------------------------------------------------------------------------------



 



EXHIBIT IV
COVENANTS OF THE SELLER
Until the latest of the Facility Termination Date, the date on which no Capital
of or Yield on any Receivable Interest shall be outstanding or the date all
other amounts owed by the Seller hereunder to the Investors, the Banks, the
Administrative Agent or the Purchaser Agents are paid in full:
(a) Compliance with Laws, Etc. The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such existence, rights,
franchises, qualifications and privileges would not materially adversely affect
the collectibility of the Receivables Pool or the ability of the Seller to
perform its obligations under the Transaction Documents.
(b) Offices, Records and Books of Account. The Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Pool Receivables (and all original documents relating
thereto) at the address of the Seller set forth in Section 7.02 of the Agreement
or, upon 30 days’ prior written notice to the Administrative Agent, at any other
locations in jurisdictions where all actions reasonably requested by the
Administrative Agent to protect and perfect the interest in the Collateral have
been taken and completed. The Seller also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Receivables (including, without
limitation, records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).
(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller will require, at its expense, that each Originator will timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy in regard to each Pool Receivable and the related
Contract.
(d) Sales, Liens, Etc. The Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, the Seller’s undivided interest in any Pool
Receivable, Related Security, Controlled Account or Collections, or upon or with
respect to any account to which any Collections of any Pool Receivables are
sent, or assign any right to receive income in respect thereof. The Seller will
not grant or suffer to exist any lien, security interest or other charge or
encumbrance or control over the Collection Accounts.

 

 



--------------------------------------------------------------------------------



 



(e) Extension or Amendment of Receivables. Except as provided in Section
4.02(c), the Seller will not, and will not permit the Collection Agent to,
(i) extend the maturity or adjust the Outstanding Balance or otherwise modify
the terms of any Pool Receivable in a manner inconsistent with the Credit and
Collection Policy, that would result in the Dilution of such Pool Receivable or
that would otherwise prevent such Pool Receivable from being an Eligible
Receivable unless, in each case, the Seller shall have been deemed to have
received a Collection in respect of such Pool Receivable, or (ii) amend, modify
or waive in any material respect any term or condition relating to payments
under or enforcement of any Contract related thereto.
(f) Change in Business or Credit and Collection Policy. The Seller will not make
or permit any change in the character of its business or in the Credit and
Collection Policy that would, in either case, materially adversely affect the
collectibility of the Receivables Pool or the ability of the Seller to perform
its obligations under the Agreement, except as may otherwise be agreed in
writing by the Administrative Agent and each Purchaser Agent.
(g) Change in Payment Instructions to Obligors. The Seller will not make or
permit any change in the instructions to Obligors regarding payments to be made
to the Seller or the Collection Agent or payments to be made to the Controlled
Account Bank, unless the Administrative Agent shall have received notice of and
agreed to such change, other than a change related solely to instructions to
Obligors to pay to a new Controlled Account Bank and subject to a Controlled
Account Agreement.
(h) Addition or Termination of Controlled Account Bank or Controlled Account
Agreement. The Seller will not add or terminate or cause or permit the addition
or termination of any bank as a Controlled Account Bank from those listed in
Annex F to the Agreement or terminate any Controlled Account Agreement, unless
the Administrative Agent shall have received notice of such addition or
termination of a Controlled Account Bank, notice of the termination of the
Controlled Account Agreement with any terminated Controlled Account Bank and
executed copies of a Controlled Account Agreement with each newly added
Controlled Account Bank. The Seller will not permit any provision of any
Controlled Account Agreement to be changed, amended, modified or waived without
the prior written consent of the Administrative Agent.
(i) Deposits to Controlled Account. The Seller will deposit, or cause to be
deposited, all Collections of Pool Receivables into the Collection Accounts, and
will cause all such Collections deposited to the Collection Accounts to be
transferred to the Controlled Account within one Business Day of its receipt
except to the extent otherwise permitted by the provisions of Section 1.04(a)
hereof. The Seller will not deposit or otherwise credit, or cause or issue any
instructions to be so deposited or credited, to the Collection Accounts or any
Controlled Account cash or cash proceeds other than Collections of Pool
Receivables, and with respect to the Collection Accounts, the proceeds of
Equipment Sale Receivables and to the limited extent permitted herein,
Identifiable Combined Assets.

 

IV-2



--------------------------------------------------------------------------------



 



(j) Marking of Records. At its expense, the Seller will mark its master data
processing records evidencing Pool Receivables and related Contracts with a
legend evidencing that Receivable Interests related to such Pool Receivables and
related Contracts have been sold in accordance with the Agreement.
(k) Reporting Requirements. The Seller will provide to the Administrative Agent
(in multiple copies, if requested by the Administrative Agent) the following:
(i) as soon as available and in any event within 45 days after the end of the
first three quarters of each fiscal year of United Rentals, balance sheets of
United Rentals, its Subsidiaries and the Seller as of the end of such quarter
and statements of income and retained earnings of United Rentals, its
Subsidiaries and the Seller for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by the chief
financial officer of United Rentals; notwithstanding the foregoing, in the event
the due date for delivery of such financials is waived or extended with respect
to the Revolving Loans pursuant to the Credit Agreement and at such time both
Credit Agricole and Scotia Capital are Revolving Lenders thereunder, such waiver
or extension will be deemed to have been made with respect to the delivery of
such financials under this Agreement;
(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of United Rentals, a copy of the annual report for such year for
United Rentals and its Subsidiaries, containing financial statements for such
year audited by Ernst & Young or other independent public accountants of
recognized national standing; notwithstanding the foregoing, in the event the
due date for delivery of such financials is waived or extended with respect to
the Revolving Loans pursuant to the Credit Agreement and at such time both
Credit Agricole and Scotia Capital are Revolving Lenders thereunder, such waiver
or extension will be deemed to have been made with respect to the delivery of
such financials under this Agreement;
(iii) as soon as possible and in any event within five (5) days after the
occurrence of each Event of Termination or Incipient Event of Termination, a
statement of the chief financial officer of the Seller setting forth details of
such Event of Termination or Incipient Event of Termination and the action that
the Seller has taken and proposes to take with respect thereto;
(iv) promptly after the sending or filing thereof, copies of all reports that
United Rentals sends to any of its securityholders, and copies of all reports
and registration statements that United Rentals or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
(v) promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition that
could, in the aggregate, result in the imposition of liability on the Seller
and/or any such Affiliate in excess of $1,000,000;

 

IV-3



--------------------------------------------------------------------------------



 



(vi) at least ten (10) Business Days prior to any change in the name of an
Originator or the Seller, a notice setting forth the new name and the effective
date thereof and UCC-3 amendments to all then existing UCC-1 financing
statements filed in connection with the Transaction Documents;
(vii) promptly after the Seller obtains knowledge thereof, notice of any “Event
of Termination” or “Facility Termination Date” under the Purchase Agreement;
(viii) so long as any Capital shall be outstanding, as soon as possible and in
any event no later than the day of occurrence thereof, notice that the
Originators have, pursuant to the Purchase Agreement, stopped selling or
contributing to the Seller all newly arising Receivables;
(ix) at the time of the delivery of the financial statements provided for in
clauses (i) and (ii) of this paragraph, a certificate of the chief financial
officer or the treasurer of the Seller to the effect that, to the best of such
officer’s knowledge, no Event of Termination has occurred and is continuing or,
if any Event of Termination has occurred and is continuing, specifying the
nature and extent thereof;
(x) promptly after receipt thereof, copies of all consents requested from the
Seller by, and all notices or other documents received by the Seller from, any
Originator under the Purchase Agreement;
(xi) promptly, such other information, documents, records or reports respecting
the Receivables or the condition or operations, financial or otherwise, of the
Seller as the Administrative Agent may from time to time reasonably request;
(xii) promptly after the Seller obtains knowledge thereof, notice of any (a)
litigation, investigation or proceeding that may exist at any time between the
Seller or the Originators and any governmental authority that, in either case,
if not cured or if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect on the business, operations, property
or financial or other condition of the Seller or the Originators; (b) litigation
or proceeding materially and adversely affecting the Seller’s or an Originator’s
ability to perform its obligations under a Transaction Document or
(c) litigation or proceeding adversely affecting the Seller or the Originators
and not covered by insurance or in which injunctive or similar relief is sought
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect; and
(xiii) promptly after the occurrence thereof, notice of a material adverse
change in the business, operations, property or financial condition of the
Seller or the Collection Agent and the Parent, taken as a whole.

 

IV-4



--------------------------------------------------------------------------------



 



The reporting requirements set forth above are satisfied by filing any of the
documentation specified in (i), (ii) and (iv) with the Securities and Exchange
Commission through the EDGAR electronic filing system.
(l) Corporate Separateness. (i) The Seller shall at all times maintain at least
two independent directors each of whom (x) is not currently and has not been
during the five years preceding the date of the Agreement an officer, director
or employee of, or a major vendor or supplier of services to, an Affiliate of
the Seller or any Other Corporation, (y) is not a current or former officer or
employee of the Seller and (z) is not a stockholder of any Other Corporation or
any of their respective Affiliates.
(i) The Seller shall not direct or participate in the management of any of the
Other Corporations’ operations.
(ii) The Seller shall conduct its business from an office separate from that of
the Other Corporations (but which may be located in the same facility as one or
more of the Other Corporations). The Seller shall have stationery and other
business forms and a mailing address and a telephone number separate from that
of the Other Corporations.
(iii) The Seller shall at all times be adequately capitalized in light of its
contemplated business.
(iv) The Seller shall at all times provide for its own operating expenses and
liabilities from its own funds.
(v) The Seller shall maintain its assets and transactions separately from those
of the Other Corporations and reflect such assets and transactions in financial
statements separate and distinct from those of the Other Corporations and
evidence such assets and transactions by appropriate entries in books and
records separate and distinct from those of the Other Corporations. The Seller
shall hold itself out to the public under the Seller’s own name as a legal
entity separate and distinct from the Other Corporations. The Seller shall not
hold itself out as having agreed to pay, or as being liable, primarily or
secondarily, for, any obligations of the Other Corporations.
(vi) The Seller shall not maintain any joint account with any Other Corporation
or become liable as a guarantor or otherwise with respect to any Debt or
contractual obligation of any Other Corporation.
(vii) The Seller shall not make any payment or distribution of assets with
respect to any obligation of any Other Corporation or grant an Adverse Claim on
any of its assets to secure any obligation of any Other Corporation.
(viii) The Seller shall not make loans, advances or otherwise extend credit to
any of the Other Corporations.
(ix) The Seller shall hold regular duly noticed meetings of its Managers and
make and retain minutes of such meetings.

 

IV-5



--------------------------------------------------------------------------------



 



(x) The Seller shall have bills of sale (or similar instruments of assignment)
and, if appropriate, UCC-1 financing statements, with respect to all assets
purchased from any of the Other Corporations.
(xi) The Seller shall not engage in any transaction with any of the Other
Corporations, except as permitted by the Agreement and as contemplated by the
Purchase Agreement.
(xii) The Seller shall comply with (and cause to be true and correct) each of
the facts and assumptions contained in the opinion delivered pursuant to
paragraph (h) of Exhibit II to the Agreement.
(m) Transaction Documents. The Seller will not amend, waive or modify any
provision of any of the Transaction Documents or waive the occurrence of any
“Event of Termination” under the Purchaser Agreement, without the prior written
consent of the Administrative Agent and each Purchaser Agent. The Seller will
perform all of its obligations under the Transaction Documents in all material
respects and will enforce the Transaction Documents in accordance with its terms
in all material respects.
(n) Nature of Business. The Seller will not engage in any business other than
the purchase of Receivables, Related Security and Collections from the
Originators and the transactions contemplated by the Agreement. The Seller will
not create or form any Subsidiary.
(o) Mergers, Etc. The Seller will not merge with or into or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person.
(p) Distributions, Etc. So long as a Purchaser’s Commercial Paper with respect
to this transaction are outstanding, the Seller will not declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of capital stock
of the Seller, or return any capital to its shareholders as such, or purchase,
retire, defease, redeem or otherwise acquire for value or make any payment in
respect of any shares of any class of capital stock of the Seller or any
warrants, rights or options to acquire any such shares, now or hereafter
outstanding; provided, however, that the Seller may declare and pay cash
dividends on its capital stock to its shareholders so long as (i) no Event of
Termination shall then exist or would occur as a result thereof, (ii) such
dividends are in compliance with all applicable law including the corporate law
of the state of the Seller’s incorporation, and (iii) such dividends have been
approved by all necessary and appropriate corporate action of the Seller.
(q) Debt. The Seller will not incur any Debt, other than any Debt incurred
pursuant to the Agreement, the Purchase Agreement or the Fee Agreements.
(r) Limited Liability Agreement. The Seller will not amend or delete Sections 7
to 10, 16, 20 to 25 or 30 of its limited liability agreement.
(s) Tangible Net Worth. The Seller will maintain Tangible Net Worth at all times
equal to at least 3% of the Outstanding Balance of the Receivables at such time.

 

IV-6



--------------------------------------------------------------------------------



 



EXHIBIT V
EVENTS OF TERMINATION
Each of the following, unless waived in writing by the Purchaser Agents (other
than as set forth in paragraph (g) which cannot be waived), shall be an “Event
of Termination”:
(a) A Collection Agent Default shall have occurred; or
(b) The Seller shall fail (i) to transfer or cause to be transferred to the
Administrative Agent when requested any rights, pursuant to the Agreement, of
the Collection Agent or (ii) to make any payment required under Section 1.04,
and any such failure to transfer or pay shall remain unremedied for two
(2) Business Days; or
(c) Any representation or warranty made or deemed made by the Seller (or any of
its officers) pursuant to the Agreement or any other Transaction Document or any
information or report delivered by the Seller pursuant to the Agreement or any
other Transaction Document shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered, and such incorrectness
or untruth is incapable of remedy or, if capable of remedy, is not corrected or
cured within fifteen (15) days of the earlier of Seller becoming aware of such
incorrectness or untruth or written notice thereof being given to the Seller by
the Administrative Agent or any Purchaser Agent; or
(d) The Seller shall fail to perform or observe any other term, covenant or
agreement contained in the Agreement or in any other Transaction Document on its
part to be performed or observed and any such failure shall remain unremedied
for ten (10) days after written notice thereof shall have been given to the
Seller by the Administrative Agent or any Purchaser Agent (or, with respect to a
failure to deliver the Monthly Report, the Weekly Report or the Periodic Report
pursuant to the Agreement, such failure shall remain unremedied for five
(5) days or two (2) Business Days, respectively, without a requirement for
notice); or
(e) The Seller shall fail to pay any principal of or premium or interest on any
of its Debt that is outstanding in a principal amount of at least $25,000,000 in
the aggregate when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

 

 



--------------------------------------------------------------------------------



 



(f) Any purchase or any reinvestment pursuant to the Agreement shall for any
reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
undivided percentage ownership or first priority security interest to the extent
of the pertinent Receivable Interest in each applicable Pool Receivable and the
Related Security and Collections with respect thereto free and clear of any
Adverse Claim; or the security interest created pursuant to Section 1.09 shall
for any reason cease to be a valid first priority perfected security interest in
the collateral security referred to in that section free and clear of any
Adverse Claim, and such default is incapable of remedy or, if capable of remedy,
(x) the value of such percentage ownership or security interest shall not exceed
$25,000 and (y) such default is not corrected or cured within seven (7) days of
Seller becoming aware of such default or written notice thereof being given to
the Seller by the Administrative Agent or any Purchaser Agent; or
(g) The Seller shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors or file a notice of intention to
make a proposal to some or all of its creditors; or any proceeding shall be
instituted by or against the Seller seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Seller shall take any corporate action to
authorize any of the actions set forth above in this paragraph (g); or
(h) As of the last day of any calendar month, either:
(i) the Default Ratio shall exceed (x) if such month is January, February,
March, April or May, 10.25% or (y) if such month is any other month, 9.50%; or
(ii) the three-month rolling average of the Default Ratio shall exceed (x) if
such month is January, February, March, April or May, 10.00% or (y) if such
month is any other month, 9.25%; or
(iii) the Delinquency Ratio shall exceed 10.50% or the three-month rolling
average of the Delinquency Ratio shall exceed 10.25%; or
(iv) the Dilution Ratio shall exceed 3.25% or the Pool Balance Dilution Ratio
shall exceed 3.00%; or
(v) at any time, the Days Sales Outstanding shall exceed (x) during December,
January or February, 68.5 days, or (y) during any other month, 66.5 days; or
(i) The sum of the Receivable Interests shall be greater than 100% for a period
of two (2) Business Days; or

 

V-2



--------------------------------------------------------------------------------



 



(j) There shall have occurred any material adverse change in the business,
operations, property or financial condition of the Seller or the Parent and its
Subsidiaries, taken as a whole, since the last publicly filed financial
statements; or there shall have occurred any event that could reasonably be
expected to materially adversely affect (as determined by the Banks in their
sole and absolute discretion) the collectibility of the Receivables Pool or the
ability of the Seller or the Collection Agent to collect Pool Receivables or
otherwise perform its obligations under the Agreement; or
(k) An “Event of Termination” or “Facility Termination Date” shall occur under
the Purchase Agreement or any other Transaction Document shall cease to be in
full force and effect; or
(l) All of the outstanding membership interests of the Seller shall cease to be
owned, directly or indirectly, by United Rentals; or
(m) The Outstanding Balance of all Receivables (based on the most recent Weekly
Report) shall for any two consecutive Business Days be less than 108% of the
aggregate outstanding Capital (based on the most recent Weekly Report), Yield
Reserve, Loss Reserve, Collection Agent Fee Reserve and Dilution Reserve (each
as shown in the most recent Monthly Report) and the Seller shall not have cured
such event within two Business Days after the date of delivery of the Weekly
Report to the Administrative Agent and the Purchaser Agents or the date such
Weekly Report should have been delivered.

 

V-3



--------------------------------------------------------------------------------



 



EXHIBIT VI
COLLECTION AGENT DEFAULTS
Each of the following, unless waived in writing by the Purchaser Agents (other
than as set forth in paragraph (e) which cannot be waived), shall be a
“Collection Agent Default”:
(a) The Collection Agent (if United Rentals or any of its Affiliates is the
Collection Agent) (i) shall fail to perform or observe in any material respect
any term, covenant or agreement under the Agreement (other than as referred to
in clause (ii) of this paragraph (a)) and such failure shall remain unremedied
for two (2) Business Days or (ii) shall fail to make when due any payment or
deposit to be made by it under the Transaction Documents and such failure to
transfer or pay shall remain unremedied for two (2) Business Days; or
(b) The Collection Agent shall fail to transfer to the Administrative Agent when
requested any rights, pursuant to the Agreement, which it then has as Collection
Agent and any such failure to transfer or pay shall remain unremedied for two
(2) Business Days; or
(c) Any representation or warranty made or deemed made by the Collection Agent
(or any of its officers) pursuant to the Agreement or any other Transaction
Document or any information or report delivered by the Collection Agent pursuant
to the Agreement or any other Transaction Document shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered, and such incorrectness or untruth is incapable of remedy or, if
capable of remedy, is not corrected or cured within fifteen (15) days of the
earlier of the Collection Agent becoming aware of such incorrectness or untruth
or written notice thereof being given to the Collection Agent by the
Administrative Agent or any Purchaser Agent; or
(d) The Collection Agent shall fail to pay any principal of or premium or
interest on any of its Debt that is outstanding in a principal amount of at
least $25,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

 



--------------------------------------------------------------------------------



 



(e) The Collection Agent shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors or file a notice of
intention to make a proposal to some or all of its creditors; or any proceeding
shall be instituted by or against the Collection Agent seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Collection Agent shall take any corporate action
to authorize any of the actions set forth above in this paragraph (e); or
(f) There shall have occurred any material adverse change in the business,
operations, property or financial condition of the Collection Agent and its
Subsidiaries, taken as a whole, since the last publicly filed financial
statements; or there shall have occurred any event that may materially adversely
affect the collectibility of the Receivables Pool or the ability of the
Collection Agent to collect Pool Receivables or otherwise perform its
obligations under the Agreement; or
(h) A breach by the Collection Agent under the Credit Agreement of Fixed Charge
Coverage Ratio or Senior Secured Leverage Ratio; or
(i) A Change of Control of the Collection Agent or of an Originator shall occur.

 

VI-2